 

Exhibit 10.2

WHEELS GROUP INC.

as Borrower

and

1371482 ONTARIO INC., WHEELS MSM CANADA INC.

2062698 ONTARIO INC., ASSOCIATE CARRIERS CANADA INC.

WHEELS ASSOCIATE CARRIERS INC., BLUENOSE FINANCE LLC

CLIPPER EXXPRESS COMPANY, WHEELS MSM US, INC.,

RADIANT GLOBAL LOGISTICS LTD.

RADIANT LOGISTICS, INC., RADIANT GLOBAL LOGISTICS, INC.

RADIANT TRANSPORTATION SERVICES, INC., RADIANT LOGISTICS PARTNERS LLC,

ADCOM EXPRESS, INC., RADIANT CUSTOMS SERVICES, INC.,

DBA DISTRIBUTION SERVICES, INC.,

INTERNATIONAL FREIGHT SYSTEMS (OF OREGON), INC.

RADIANT OFF-SHORE HOLDINGS LLC

GREEN ACQUISITION COMPANY, INC.,

ON TIME EXPRESS, INC.,

RADIANT TRADE SERVICES, INC.,

as Guarantors

and

INTEGRATED PRIVATE DEBT FUND IV LP

as Lender

 

 

$29,000,000 CREDIT FACILITIES

LOAN AGREEMENT

DATED AS OF April 2, 2015

 

[g201504082016499663162.jpg]

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE 1 MISCELLANEOUS

2

 

1.1

Formal Date

2

 

1.2

Definitions

2

 

1.3

Interpretation

9

 

1.4

Law Applicable

10

 

1.5

Currency

10

 

1.6

Entire Agreement

10

 

1.7

Successor Legislation

10

 

1.8

Assignment

10

 

1.9

Business Day

10

 

1.10

Severability

10

 

1.11

Application of GAAP

10

 

1.12

Execution

11

 

1.13

Schedules

11

 

1.14

Conflict

11

 

1.15

Permitted Liens

11

ARTICLE 2 REPRESENTATIONS AND WARRANTIES

12

 

2.1

Representations and Warranties

12

 

2.2

Survival of Representations, Warranties and Covenants

14

ARTICLE 3 REPAYMENT AND INTEREST

15

 

3.1

Principal Amount and Payments

15

 

3.2

Principal Repayment

15

 

3.3

Conditions Precedent

15

 

3.4

Compliance with the Interest Act (Canada)

16

 

3.5

Nominal Rate of Interest

16

 

3.6

Criminal Rate of Interest

17

 

3.7

Interest Calculation

17

 

3.8

Increased Costs, Capital Adequacy, etc.

17

 

3.9

Taxes

17

 

3.10

Prepayment

18

 

3.11

Place and Manner of Payment

18

 

3.12

No Set-Off

18

 

3.13

Interest on Overdue Amounts

18

 

3.14

Fee

19

ARTICLE 4 SECURITY

20

 

4.1

Security

20

 

4.2

Discharge

21

 

4.3

Expropriation of Property

21

ARTICLE 5 COVENANTS

23

 

5.1

Financial Covenants

23

 

5.2

Positive Covenants

23

 

5.3

Financial Reporting and Notice Requirements

25

 

5.4

Negative Covenants

27

 

5.5

Use of Insurance Proceeds

28

ARTICLE 6 DEFAULT AND ENFORCEMENT

29

 

6.1

Events of Default

29

 

6.2

Acceleration on Event of Default

29

 

6.3

Waiver of Default

30

 

6.4

Indebtedness Due Under Security

30

 

6.5

Remedies Cumulative

30

 

6.6

Conflict

 

ARTICLE 7 ENFORCEMENT OF SECURITY

31

 

7.1

Remedies

31

 

7.2

Remedies Not Exclusive

 

 

7.3

Remedies Not Prejudiced by Delay

31

 

7.4

Yield Possession

32

 

7.5

Lender Entitled to Perform Covenants

32

 

7.6

The Lender as Lender and Power of Attorney

32

 

--------------------------------------------------------------------------------

 

 

7.7

For the Protection of the Lender

32

 

7.8

Charges for Late Payment

32

ARTICLE 8 APPLICATION OF FUNDS

33

 

8.1

Appointment of Receiver

33

 

8.2

Application of Funds

33

 

8.3

Deficiency

33

ARTICLE 9 NOTICES

34

 

9.1

Notices

34

SCHEDULE “A”  PERMITTED LIENS

 

SCHEDULE “B”  POST-CLOSING REORGANIZATION

 

SCHEDULE “C”  LOCATION OF ASSETS AND CHIEF EXECUTIVE OFFICES

 

SCHEDULE “D”  CORPORATE CHART

 

SCHEDULE “E”  AGREEMENT OF NEW OBLIGOR SUPPLEMENT TO LOAN AGREEMENT

 

SCHEDULE “F”  DISPUTES

 

 

 

 

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

THIS AGREEMENT made as of the 2nd day of April, 2015.

A M O N G:

WHEELS GROUP INC.

(the “Borrower”)

A N D:

1371482 ONTARIO INC.

WHEELS MSM CANADA INC.

2062698 ONTARIO INC.

ASSOCIATE CARRIERS CANADA INC.

WHEELS ASSOCIATE CARRIERS INC.

BLUENOSE FINANCE LLC

CLIPPER EXXPRESS COMPANY

WHEELS MSM US, INC.

RADIANT GLOBAL LOGISTICS LTD.

RADIANT LOGISTICS, INC.

RADIANT GLOBAL LOGISTICS, INC.

RADIANT TRANSPORTATION SERVICES, INC.

RADIANT LOGISTICS PARTNERS LLC

ADCOM EXPRESS, INC.

RADIANT CUSTOMS SERVICES, INC.

DBA DISTRIBUTION SERVICES, INC.

INTERNATIONAL FREIGHT SYSTEMS (OF OREGON), INC.

RADIANT OFF-SHORE HOLDINGS LLC

GREEN ACQUISITION COMPANY, INC.

ON TIME EXPRESS, INC.

RADIANT TRADE SERVICES, INC.

(each individually a “Guarantor” and collectively the “Guarantors”)

A N D:

INTEGRATED PRIVATE DEBT FUND IV LP, by its sole general partner INTEGRATED
PRIVATE DEBT FUND GP INC.

(the “Lender”)

1

--------------------------------------------------------------------------------

 

RECITALS

A. The Lender has agreed to establish term loan credit facilities for the
Borrower, and the Borrower has agreed to avail itself of such term loan credit
facilities, on the terms and conditions as set out in this Agreement.

B. The Guarantors, each an Affiliate of the Borrower, have agreed to guarantee
the obligations of the Borrower to the Lender in relation to such term loan
facility, on the terms and conditions specified in this Agreement, and in the
guarantees provided in connection therewith.

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the covenants
and agreements herein contained, and for other good and valuable consideration,
the receipt and adequacy of which is hereby acknowledged, the parties hereto
covenant and agree as follows:

ARTICLE 1
MISCELLANEOUS

1.1

Formal Date

For the purpose of convenience this Agreement may be referred to as bearing the
formal date of the 2nd day of April, 2015, irrespective of the actual date of
execution thereof.

1.2

Definitions

For the purposes of this Agreement, unless there is something in the subject
matter or context inconsistent therewith, the following terms shall have the
following meanings and words defined elsewhere in this Agreement shall have the
meaning ascribed to them therein:

(a)

“Acquisition Agreement” means that certain Arrangement Agreement, dated as of
January 20, 2015, among Radiant Logistics, Inc., Radiant Global Logistics ULC
and Wheels Group Inc.;

(b)

“Advance” means the advance of monies made by the Lender to the Borrower under
Section 3.1 of this Agreement;

(c)

“Affiliate” shall have the meaning attributed to that term in the Securities Act
(Ontario) and “affiliated” shall have like meaning;

(d)

“Agent” means BANK OF AMERICA, N.A., a national banking association, as agent
for the lenders under the Amended and Restated Loan and Security Agreement,
dated as of the date hereof;

(e)

“Agent Intercreditor Agreement” means the Intercreditor Agreement, dated as of
the date hereof, between Agent and Lender, and acknowledged by the Obligors;

(f)

“Alcentra” means Alcentra Capital Corporation, a Maryland corporation;

(g)

“Alcentra/Triangle Intercreditor Agreement” means the Subordination and
Intercreditor Agreement, dated as of the date hereof, among Agent, Alcentra,
Triangle and the Lender, and acknowledged by the B of A Borrowers;

(h)

“Alcentra/Triangle Debt” means Debt of certain Borrowers owing to Alcentra and
Triangle, pursuant to the terms of that certain Loan and Security Agreement,
dated as of the date hereof;

(i)

“Allowable Add-Backs”  means the following expenses associated with any
Permitted Acquisition to the extent: (a) such expenses are incurred no later
than 90 days after the consummation or abandonment of such Permitted Acquisition
(or such longer period as agreed to by Agent in its sole discretion), and (b)
Parent has provided Agent with reasonably satisfactory written detail of all
such expenses: (i) transaction costs (which include legal, accounting and due
diligence costs), (ii) severance costs (which include medical, unemployment and
other costs related to staff reductions), (iii) relocation costs, and
(iv) restructuring costs (including lease obligations) in response  to FAS-141R
up to $5,000,000 for the transaction contemplated under the Acquisition
Agreement and up to 1,500,000 for each subsequent such Permitted Acquisition. 
Subject to the foregoing conditions, the foregoing expenses will be allowed in
the month the expense occurs as long as that cost remains in a trailing
twelve-month calculation.

(j)

“Applicable Law” means, with respect to any Person, property, transaction, event
or other matter, (i) any foreign or domestic constitution, treaty, law, statute,
regulation, code, ordinance, principle of common law or equity, rule, municipal
by-law, order or other requirement (including a requirement arising at common
law) have the force of law, (ii) any policy, practice, protocol, standard or
guideline of any Governmental Authority which, although not necessarily having
the force of law, is regarded by such Governmental Authority as requiring
compliance as if it had the force of law (collectively, the “Law”) relating or
applicable to such Person, property, transaction, event or other

2

--------------------------------------------------------------------------------

 

matter and also includes, where appropriate, any interpretation of the Law (or
any part thereof) by any Person having jurisdiction over it, or charged with its
administration or interpretation;

(k)

“B of A Borrowers” means the “Borrowers”, as such term is defined in the Amended
and Restated Loan and Security Agreement among the B of A Borrowers, the B of A
Lenders and the Agent, dated as of the date hereof;

(l)

“B of A Debt” means Debt of the B of A Borrowers owing pursuant to the terms of
that certain Amended and Restated Loan and Security Agreement among the B of A
Borrowers, the B of A Lenders and the Agent dated as of the date hereof;

(m)

“B of A Lenders” means the financial institutions party to the B of A Loan
Agreement from time to time as lenders;

(n)

“B of A Loan Agreement” means the Amended and Restated Loan and Security A
agreement among the B of A Borrowers, the B of A Lenders, and the Agent dated as
of the date hereof;

(o)

“Business Day” means a day other than Saturday, Sunday or a statutory holiday,
or any other day upon which the Lender is not open for the transaction of
business throughout normal business hours, at its principal office, in the City
of Toronto;

(p)

“Capital Expenditure” means all liabilities incurred or expenditures made by an
Obligor or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

(q)

“Change in Control” means (a) Parent ceases to own and control, beneficially and
of record, directly or indirectly, all Equity Interests in all other Obligors
(other than Radiant Logistics Partners LLC); (b) Parent and Bohn H. Crain (or
his direct descendants) cease to own and control, beneficially and of record,
directly or indirectly, all Equity Interests in Radiant Logistics Partners LLC;
(c) any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder as in
effect on the date hereof) acquires ownership, directly or indirectly,
beneficially or of record, of Equity Interests representing more of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Parent than owned by Bohn H. Crain; (d) a change in the majority of
directors of Parent during any 24 month period, unless approved by the majority
of directors serving at the beginning of such period; or (e) the sale or
transfer of all or substantially all of an Obligor’s assets, except to another
Obligor.

(r)

“Claim” has the meaning ascribed thereto in Section 5.2(r);

(s)

“Closing” means the date on which the Advance is released from escrow by the
Escrow Agent after satisfaction of all conditions precedent, delivery of this
Agreement and the Security;

(t)

“Collateral” means the Property described in and subject to the Liens,
privileges, priorities and security interests purported to be created by any
Security;

(u)

“Constating Documents” means, with respect to any Person, as applicable:

(i)

its certificate and/or articles of incorporation, association, amalgamation or
continuance, memorandum of association, charter, declaration of trust, trust
deed, partnership agreement, limited liability company agreement or other
similar document;

(ii)

its by-laws; and

(iii)

all unanimous shareholder agreements, other shareholder agreements, voting trust
agreements and similar arrangements applicable to the Person’s Equity Interests;

all as in effect from time to time;

(v)

“Contract” means any agreement, contract, indenture, lease, deed of trust,
licence, option, undertaking, promise or other commitment or obligation, whether
oral or written, expressed or implied, other than a Permit;

(w)

“Control” and “Controlled” shall have the same meaning as defined in the
Business Corporations Act (Ontario), and “Controlling” shall have a comparable
meaning;

(x)

“Distribution” means any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); any distribution,
advance or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

(y)

“Debt” means, with respect to any Person, (i) all indebtedness of such Person
for borrowed money, including borrowings by way of bankers’ acceptances or
letters of credit and contingent reimbursement obligations including letters of
guarantee, performance bonds and surety bonds and the maximum amount of all such
Debt which is directly or indirectly guaranteed by such Person (contingently or
otherwise) (eliminating from such calculation where it is

3

--------------------------------------------------------------------------------

 

duplicative of another Person’s debt, any guarantee by such Person of another
Person’s obligations); (ii) any equity interest classified as Debt according to
GAAP; (iii) obligations issued or assumed in connection with the acquisition of
Property in respect of the deferred purchase price of such Property; (iv)
capital lease obligations, obligations under sale and leaseback transactions or
purchase money obligations; (v) contingent liabilities in respect of borrowed
money; and (vi) all indebtedness of any other Person secured by a Lien on any
Property of the specified Person, whether or not the indebtedness is assumed by
the specified Person, except that the amount of the resulting Debt shall be the
lesser of (a) the fair market value of the Property at the date of
determination, and (b) the amount of the indebtedness of the other Person;

(z)

“Debt Service Coverage Ratio” means, at any time, the ratio of (a) EBITDA for
the Obligors’ four most-recently completed fiscal quarters to (b) the aggregate
during that period of the scheduled payments of principal and interest in
respect of the Senior Debt and the Alcentra/Triangle Debt, whether or not the
interest is paid;

(aa)

“Default” means an event which, with the giving of notice or the passage of time
or the making of any determination or any combination thereof for herein could
become an Event of Default;

(bb)

“Depositary Agreement” means the depositary agreement dated as of April 1, 2015
among the Borrower, the Parent, Radiant Global Logistics Ltd. and Equity
Financial Trust Company, as depositary;

(cc)

“Dispute” means any suit, action, dispute, investigation, claim, arbitration,
legal, insolvency or other proceeding, appeal or application for review, whether
at law, in equity or before any Governmental Authority, or any industrial or
labour dispute, and includes any claim by any Governmental Authority regarding
payment, collection, withholding or remittance of Taxes;

(dd)

“Distribution” means any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); any distribution,
advance or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest;

(ee)

“EBITDA” determined on a consolidated basis for Obligors and Subsidiaries, net
income, calculated before interest expense, provision for income Taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets, any extraordinary
gains and any non-cash items (including, without limitation, any change in
contingent consideration and Equity Credit), plus Allowable Add-Backs (in each
case, to the extent included in determining net income) and including operating
results for businesses acquired during the first year following acquisition on a
basis agreed to by the Lender;

(ff)

“Employee Plan” means a Pension Plan, a Welfare Plan or both;

(gg)

“Environmental Laws” means all Applicable Laws, by-laws, regulations relating in
full or in part to the protection of the natural environment, including the
storage, use, generation, handling, manufacturing, processing, treatment,
release and disposal of “hazardous substances”, “contaminants” and “industrial
waste” as defined in all applicable environmental protection legislation and
specifically means and includes all applicable federal, state, provincial or
local laws, statutes, rules, regulations, ordinances and codes, together with
all administrative orders, directed duties, licenses, authorizations and permits
of, and agreements with, any Governmental Authorities, in each case relating to
environmental, health, safety and land use matters; including, without
limitation, all applicable Canadian, federal, provincial, municipal, or local
laws, statutes or by laws or ordinances relating to the environment,
occupational safety, health, product liability, and transportation, including,
without limitation, the following: The Environmental Protection Act R.S.O. 1990,
Chapter E.19, the Hazardous Products Act, R.S.C. 1985, c. H 3, the Canadian
Environmental Protection Act, S.C. 1988, c. 22, and any other Applicable Laws,
in each case as amended from time to time;

(hh)

“Equity Credits” for any period, the sum of expenses incurred by Obligors in the
ordinary course of business in such period which are paid through the issuance
of common stock (or options to purchase common stock) in Parent in such period.

(ii)

“Equity Interest” the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

(jj)

“Escrow Agent” means Equity Financial Trust Company, a trust company existing
under the laws of Canada;

(kk)

“Escrow Agreement” means the escrow agreement, as the same may be amended or
modified from time to time, dated as of April 1, 2015 among the Agent, Alcentra,
Triangle, the Lender, the Parent., Radiant Global Logistics Ltd. and Equity
Financial Trust Company, a trust company existing under the laws of Canada, as
escrow agent;

(ll)

“Event of Default” means any of the events described in Section 6.1;

4

--------------------------------------------------------------------------------

 

(mm)

“Fixed Charge Coverage Ratio” means the ratio, for any period, determined on a
consolidated basis for Obligors for such period, of (a) EBITDA minus Capital
Expenditures (except those financed with Debt other than revolver loans) and
cash Taxes paid, to (b) Fixed Charges.

(nn)

“Fixed Charges” means the sum of interest expense (other than payment-in-kind),
principal payments made on Debt (including on account of any earn-outs), and
Distributions made (other than Distributions between Obligors to the extent
permitted hereunder).

(oo)

“generally accepted accounting principles” or “GAAP” means generally accepted
accounting principles in effect in Canada or the United States from time to
time, as applicable;

(pp)

“Governmental Authorities” means (i) any government or political subdivision
thereof national, state, territorial, foreign, provincial, county, municipal or
regional having jurisdiction in the relevant circumstances; (ii) any agency or
instrumentality of any such government, political subdivision or other
government entity (including any central bank or comparable agency); (iii) any
court, arbitral tribunal or arbitrator; and (iv) any non-government regulating
body, to the extent that the rules, regulations or orders of such body have the
force of law;

(qq)

“Guarantees” means the agreements of guarantee provided by the Guarantors to the
Lender with regard to the obligations of the Borrower under, inter alia, this
Agreement;

(rr)

“Guarantor” means each of those Persons executing this Agreement in that
capacity;

(ss)

“Hazardous Materials” means any pollutant, contaminant, or hazardous, toxic or
dangerous waste, substance or material, as defined in any Applicable Law
applicable to any Obligor or regulated by any Governmental Authority having
jurisdiction over any Obligor from time to time;

(tt)

“Inactive Subsidiaries” means Radiant Logistics Global Services, Inc., a
Washington corporation, and Transmart, Inc., a Delaware corporation;

(uu)

“Indebtedness” means and includes all debts, liabilities and obligations of the
Borrower to the Lender under or in connection with any Loan Document, including
all principal, interest, interest on overdue interest and premium, costs and
expenses payable by the Borrower pursuant to the provisions of any Loan
Document, from time to time outstanding, and all other monies for the time being
and from time to time owing by the Borrower to the Lender, including fees,
commissions and legal and other costs, charges and expenses;

(vv)

“Intellectual Property” has the meaning ascribed thereto in Section 2.1(o);

(ww)

“Intercreditor Agreements” means, collectively, the Agent Intercreditor
Agreement and the Alcentra/Triangle Intercreditor Agreement.

(xx)

“Interest Rate Differential” means the premium equal to the difference between
(i) the present value of the principal and interest payments that would have
been made had the prepayment not been made, discounted at the rate determined by
the Lender based on the yields on Government of Canada debt obligations having
terms approximately equal to the term from the date of prepayment to the
Maturity Date, and (ii) the face value of the principal amount being prepaid at
the date of prepayment.  The prepayment premium shall also apply to any
repayment following the Indebtedness becoming due and payable under Section 6.2;

(yy)

“Intragroup Debts” means all present and future debts, liabilities and
obligations owing or remaining unpaid by an Obligor to another Obligor in
respect of loans or advances made to the first Obligor by the other Obligor;

(zz)

“Lien” means an interest in Property securing an obligation owed to, or a claim
by, another Person, including any lien, security interest, pledge,
hypothecation, assignment, trust, reservation, encroachment, easement,
right-of-way, covenant, condition, restriction, lease, or other title exception
or encumbrance;

(aaa)

“Loan” means the loan in the initial principal amount advanced under Section 3.1
hereof pursuant to this Agreement and any additions or accruals thereto;

(bbb)

“Loan Documents” means this Agreement, the Security, the Intercreditor
Agreements and all other documents relating to the Loan;

(ccc)

“Material” means (except when used as part of another term defined in a Loan
Document), with reference to the matter described as Material, that it would
reasonably be considered to be a factor by a prudent lender in its assessment of
credit extended or to be extended to a borrower, and “Materially” has a
corresponding meaning. If the importance of the matter described as Material can
reasonably be measured in financial terms, an amount of less than $250,000 will
not be considered to be Material;

(ddd)

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect;

5

--------------------------------------------------------------------------------

 

(eee)

“Material Adverse Effect” means the effect of any event or circumstance that,
taken alone or in conjunction with other events or circumstances, (a) has or
could be reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of any Borrower or
Guarantor, on the value of any material Collateral, on the enforceability of any
Loan Documents, or on the validity or priority of Lender’s Liens on any
Collateral; (b) impairs the ability of a Borrower or Guarantor to perform its
obligations under the Loan Documents, including repayment of any Obligations; or
(c) otherwise impairs the ability of Lender to enforce or collect any
Indebtedness or to realize upon any material portion of the Collateral.

(fff)

“Material Contract” means any agreement or arrangement to which an Obligor or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Person, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to subordinated Debt, or to Debt in an aggregate amount of
$250,000 or more;

(ggg)

“Maturity Date” means April 1, 2024;

(hhh)

“Obligors” means, collectively, the Borrower, the Guarantors and each guarantor
from time to time that becomes a party to this Agreement; and references to “the
Obligors” shall be interpreted to mean “the Obligors or any of them”;

(iii)

“Ordinary Course of Business” means the ordinary course of business of any
Obligor or Subsidiary, consistent with past practices and undertaken in good
faith.

(jjj)

“Parent” means Radiant Logistics, Inc., a Delaware corporation.

(kkk)

“Payment Item” means each cheque, draft or other item of payment payable to an
Obligor, including those constituting proceeds of any Collateral;

(lll)

“Pension Plan” means a “pension plan” or “plan” within the meaning of the
applicable pension benefits legislation in any jurisdiction of Canada, which is
organized and administered to provide pensions, pension benefits or retirement
benefits for employees and former employees of any Obligor.

(mmm)

“Permits” means franchises, licences, qualifications, authorizations, consents,
certificates, registrations, exemptions, waivers, filings, grants,
notifications, privileges, rights, orders, judgments, rulings, directives,
permits and other approvals, obtained from or required by a Governmental
Authority;

(nnn)

“Permitted Acquisition” means (i) any investment in, or purchase or other
acquisition of any Equity Interests of any Person, other than as contemplated in
Section 5.4(g)(ii), or (ii) any purchase or other acquisition of a business or
undertaking or division of any Person, including Property comprising the
business, undertaking or division (in this Section 1.2(mmm), an “Acquisition”)
by an Obligor if:

(i)

the Obligor shall have provided the Lender with at least ten (10) Business Days
prior written notice of the Acquisition, such notice to include:

(A)

a description of the Property or Equity Interests to be purchased,

(B)

the price and terms of such Acquisition,

(C)

a certificate of an officer of the Borrower to the effect that no Default or
Event of Default exists; and

(D)

reasonably detailed computations and a consolidated financial statement prepared
on a pro forma basis of the relevant Obligor(s)  and its/their Subsidiaries
immediately prior to and after giving effect to such Acquisition, demonstrating
compliance with the financial covenants set out in the Loan Documents;

(ii)

no Obligor creates, incurs or assumes any Debt, other than Permitted Debt, as a
result of the Acquisition;

(iii)

the Acquisition is in a type of business permitted to be carried on by an
Obligor in accordance with this Agreement;

(iv)

no Default or Event of Default has occurred and is continuing or would result
from the Acquisition;

(v)

such Person whose Equity Interests or Property is being sold to an Obligor (the
“Target”) shall have as of the last day of the most recent fiscal quarter of
such Target ending on or immediately prior to the date of such Acquisition,
actual (or pro forma to the extent approved in writing by the Lender) EBITDA and
[Net Income] greater than $1.00, in each case for the twelve (12) month period
ending on such date;

6

--------------------------------------------------------------------------------

 

(vi)

the aggregate cash consideration payable at the closing of the Acquisition shall
not exceed $10,000,000 for any single transaction and $25,000,000 in the
aggregate in any fiscal year of the Borrower, or such greater amount approved in
writing by the Lender; provided, however, that the foregoing limitation shall
exclude cash consideration derived from the proceeds of sales of newly issued
Equity Interests of the relevant purchaser Obligor during the twelve (12) month
period prior to the closing of such Acquisition;

(vii)

the post-closing availability under the B of A Debt is at least $7,500,000 on a
pro forma basis;

(viii)

the Property that is the subject of the Acquisition is free of all Liens except
Permitted Liens; and

On the closing of the Acquisition, the Obligors comply with section 4.1; all as
confirmed in a certificate delivered by the Borrower to the Lender before
completing the Acquisition.  Further, the requirements of (vi) above will be
deemed waived with respect to the following two potential acquisitions:

(ix)

Acquisition of a logistics-related business and its Affiliates for an
approximate purchase price of $15,000,000, as more fully described in the draft
letter of intent previously provided to the Lender by the Borrower; and

(x)

Acquisition of a logistics-related business for an approximate purchase price of
$5,000,000 plus a $1,000,000 earn-out, as more fully described in the draft
letter of intent previously provided to the Lender by the Borrower.

(ooo)

“Permitted Debt” means:

(i)

the Indebtedness;

(ii)

other debts, liabilities and obligations to the Lender;

(iii)

Debt secured by Permitted Liens;

(iv)

Permitted Purchase Money Debt;

(v)

the B of A Debt and the Alcentra/Triangle Debt, including interest, provided (i)
the Intercreditor Agreements have been fully executed and delivered to the
Lender, (ii) the Debt is incurred in accordance with the Intercreditor
Agreements, and (iii) the aggregate principal amount of the Alcentra/Triangle
Debt at any one time outstanding does not exceed the sum of (x) $25,000,000 US,
plus (y) any interest paid in kind and added to the principal in accordance with
the documents evidencing the Alcentra/Triangle Debt;

(vi)

Intragroup Debts, to the extent permitted under this Agreement;

(vii)

Debt that is in existence when a Person becomes a Subsidiary or that is secured
by an asset when acquired by a Borrower or Subsidiary, as long as such Debt was
not incurred in contemplation of such Person becoming a Subsidiary or such
acquisition, and does not exceed $250,000 in the aggregate at any time;

(viii)

unsecured Debt consisting of earn-outs incurred in connection with a Permitted
Acquisition so long as the terms of such earn-outs provide that no payment may
be made with respect thereto if a Default or Event of Default has occurred and
is continuing or would result therefrom;

(ix)

other unsecured Debt in an aggregate principal amount outstanding at any time
that does not exceed $3,500,000 for all Obligors;

(x)

dividends declared but not yet paid from one Obligor to another;

(xi)

guarantees and indemnities expressly permitted by this Agreement to the extent
they constitute Debt; and

(xii)

other Debt defined as “Permitted Debt” pursuant to the terms of the B of A Loan
Agreement;

(ppp)

“Permitted Liens” means any one or more of the following with respect to any
Person:

(i)

Purchase Money Liens securing Permitted Purchase Money Debt;

(ii)

Liens for Taxes not yet due or being Properly Contested;

(iii)

statutory Liens (other than Liens for Taxes or imposed under ERISA) arising in
the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Borrower or Subsidiary;

(iv)

Liens incurred or deposits made in the Ordinary Course of Business to secure the
performance of government tenders, bids, contracts, statutory obligations and
other similar obligations, as long as such Liens are at all times junior to
Lender’s Liens and are required or provided by law;

7

--------------------------------------------------------------------------------

 

(v)

Liens arising by virtue of a judgment or judicial order against any Obligor or
Subsidiary, or any Property of an Obligor or Subsidiary, as long as such Liens
are (i) in existence for less than twenty (20) consecutive days or being
Properly Contested, and (ii) at all times junior to Lender’s Liens;

(vi)

easements, rights-of-way, restrictions, covenants or other agreements of record,
and other similar charges or encumbrances on Real Estate, that do not secure any
monetary obligation and do not interfere with the Ordinary Course of Business;

(vii)

normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;

(viii)

existing Liens shown on Schedule “A”;

(ix)

Liens in favor of each of Alcentra and Triangle subject to the terms and
limitations set forth in the Alcentra/Triangle Intercreditor Agreement; and

(x)

Liens in favor of Agent subject to the terms and limitations set forth in the
Integrated Intercreditor Agreement;

(qqq)

“Permitted Purchase Money Debt” means Purchase Money Debt of Obligors and
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $250,000 at any time;

(rrr)

“Person” includes an individual, a partnership, a joint venture, a trust, an
unincorporated organization or any other association, a corporation and a
government or any department or agency thereof;

(sss)

“Post-Closing Reorganization” means the transactions described on Schedule “B”
attached hereto;

(ttt)

“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder; provided, however, if validity, perfection and effect of perfection
and non-perfection of the Lender’s security interest in and Lien on any
Collateral are governed by the personal property security laws of any
jurisdiction other than Ontario, PPSA shall mean those personal property
security laws (including the Civil Code of Quebec) in such other jurisdiction
for the purposes of the provisions hereof relating to such validity, perfection,
and effect of perfection and non-perfection and for the definitions related to
such provisions, as from time to time in effect;

(uuu)

“Properly Contested” with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of the Obligor; (e) no Lien is imposed on
assets of the Obligor, unless bonded and stayed to the satisfaction of Lender;
and (f) if the obligation results from entry of a judgment or other order, such
judgment or order is stayed pending appeal or other judicial review;

(vvv)

“Property” means, with respect to any Person, any or all of its present and
future undertaking, Property and assets, whether tangible or intangible, real or
personal and includes rights under Contracts and Permits;

(www)

“Purchase Money Debt” means (a) Debt (other than the Indebtedness) for payment
of any of the purchase price of fixed assets; (b) Debt (other than the
Indebtedness) incurred within 10 days before or after acquisition of any fixed
assets, for the purpose of financing any of the purchase price thereof; and
(c) any renewals, extensions or refinancings (but not increases) thereof.

(xxx)

“Purchase Money Lien” means a Lien that secures Purchase Money Debt, encumbering
only the fixed assets acquired with such Debt and constituting a Capital Lease
or a purchase money security interest under the UCC (or the PPSA, as
applicable).

(yyy)

“Real Estate” means all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon;

(zzz)

“Security” means the Security Agreements, the Guarantees, assignments and any
other instrument or agreement which purports to secure the Indebtedness provided
in accordance with the terms of this Agreement and as listed in Section 4.1;

(aaaa)

“Security Agreement” has the meaning ascribed thereto in Section 4.1(b)(i);

(bbbb)

“Senior Debt” means, collectively, the B of A Debt and the Indebtedness;

(cccc)

“Senior Debt to EBITDA Ratio” shall be calculated as follows: amounts
outstanding under the Loan and amounts outstanding under the B of A Debt, net of
cash divided by the consolidated EBITDA of the Borrower and the Guarantors for
the previous four quarters.

8

--------------------------------------------------------------------------------

 

(dddd)

“Statutory Plan” means any benefit plan that an Obligor is required by statute
to participate in or contribute to in respect of any current or former employee,
director, officer, shareholder, consultant or independent contractor of that
Obligor, or any dependent of any of them, including the Canada Pension Plan, the
Quebec Pension Plan and plans administered pursuant to applicable legislation
regarding health, tax, workers’ compensation insurance and employment insurance;

(eeee)

“Subsidiary” means any entity at least 50% of whose voting securities or Equity
Interests is owned by an Obligor or any combination of Obligors (including
indirect ownership by an Obligor through other entities in which the Obligor
directly or indirectly owns 50% of the voting securities or Equity Interests);

(ffff)

“Taxes” means all present or future Taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to Tax or penalties applicable to
them;

(gggg)

“this Agreement”, “hereto”, “herein”, “hereof”, “hereby”, “hereunder” and
similar expressions refer to this Loan Agreement and not to any particular
section or other portion hereof, and include any and every instrument
supplemental or ancillary hereto, or in implement hereof, and the expressions
“article” or “section” followed by a number mean and refer to the specified
article or section of this Agreement;

(hhhh)

“Triangle” means Triangle Capital Corporation, a Maryland corporation;

(iiii)

“Trigger Period” has the meaning set out in that certain Amended and Restated
Loan and Security Agreement among the B of A Borrowers, the B of A Lenders and
the Agent dated as of the date hereof;

(jjjj)

“UCC” means the Uniform Commercial Code as in effect in the State of California
or, when the laws of any other jurisdiction govern the perfection or enforcement
of any Lien, the Uniform Commercial Code of such jurisdiction;

(kkkk)

“US Obligor” means any Obligor formed or existing under the laws of a
jurisdiction within the United States; and

(llll)

“Welfare Plan” means any deferred compensation, bonus, share option or purchase,
savings, retirement savings, retirement benefit, profit sharing, medical,
health, hospitalization, insurance or any other benefit, program, agreement or
arrangement, funded or unfunded, formal or informal, written or unwritten, that
is applicable to any current or former employee, director, officer, shareholder,
consultant or independent contractor of any Obligor, or any dependent of any of
them, except a Pension Plan or a Statutory Plan.

1.3

Interpretation

(a)

Words importing the singular number shall include the plural and vice versa, and
words importing the masculine gender shall include the feminine gender.

(b)

The Article and section headings are not to be considered part of this
Agreement, are inserted for convenience of reference only, are not intended to
be full or accurate descriptions of the content thereof, and shall not affect
the construction or interpretation of this Agreement.

(c)

The words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all Property, including cash, securities,
accounts and contract rights.

(d)

For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Québec, (a) “personal property” shall be deemed
to include “movable property”, (b) “real property” shall be deemed to include
“immovable property”, (c) “tangible property” shall be deemed to include
“corporeal property”, (d) “intangible property” shall be deemed to include
“incorporeal property”, (e) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (f) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (g) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (h) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (i) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (j) an “agent” shall
be deemed to include a “mandatary” and (k) “general security agreement” shall be
deemed to include “deed of hypothec”.

(e)

All references to (i) any document, instrument or agreement include any
amendments, amendments and restatements, waivers and other modifications-
extensions or renewals (to the extent permitted by the Loan Documents); (ii) any
section means, unless the context otherwise requires, a section of this
Agreement; (iii) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached to this Agreement, which are hereby
incorporated by reference: and (iv) any Person include successors and assigns of
such Person.

9

--------------------------------------------------------------------------------

 

(f)

Reference to an Obligor’s “knowledge” or similar concent means actual knowledge
of an officer of such Obligor. or knowledge that such officer would have
obtained if he or she had engaged in good faith and diligent performance of his
or her duties, including reasonably specific inquiries of employees or agents
and a good faith attempt to ascertain the matter.

1.4

Law Applicable

This Agreement shall be construed in accordance with the laws of the Province of
Ontario and the laws of Canada applicable therein and shall be treated in all
respects as an Ontario contract.

1.5

Currency

All dollar amounts referred to in this Agreement, and all payments to be made
hereunder, are in Canadian Dollars.  All dollar amounts referred to in this
Agreement are expressed in Canadian Dollars.

1.6

Entire Agreement

This Agreement, including the schedules hereto, the Security, and any agreement
collateral hereto or thereto constitutes the entire agreement between the
parties, and may not be amended or modified in any respect except by written
instrument signed by the parties hereto, and all other agreements, undertakings,
representations and writings, oral or written, are entirely replaced thereby and
are no longer effective.

1.7

Successor Legislation

Any statute referred to herein or in any other Loan Document shall be deemed to
include that statute as amended, restated and/or replaced from time to time, and
any successor legislation to the same general intent and effect.

1.8

Assignment

This Agreement shall enure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors and permitted assigns.  This
Agreement may be assigned by the Lender prior to an Event of Default with the
prior written consent of the Borrower and after an Event of Default without
consent, in which event the Borrower and each Guarantor shall attorn in all
respects to such assignment and the assignee thereof.  Neither the Borrower nor
any Guarantor may assign this Agreement without the consent of the Lender, other
than in connection with the Post-Closing Reorganization.

1.9

Business Day

If under the provisions of this Agreement any amount is to be paid or any act or
thing is to be done or step is to be taken on a day other than a Business Day,
then such amount shall be paid or such act, thing or step shall be done or taken
on the next Business Day.

1.10

Severability

In the event that any one or more provisions contained in this Agreement or any
other Loan Document required hereunder to be delivered to the Lender, shall be
invalid, illegal or unenforceable in any respect under any Applicable Law, the
validity, legality and enforceability of the remaining provisions hereof or of
the security shall not be affected or impaired thereby.  The Parties shall
engage in good faith discussions to replace any provision that is deemed to be
invalid, illegal or unenforceable with a valid, legal and enforceable provision,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provision.

1.11

Application of GAAP

Under the Loan Documents (except as otherwise specified therein), all accounting
terms shall be interpreted, all accounting determinations shall be made, and all
financial statements shall be prepared, in accordance with GAAP applied on a
basis consistent with the most recent audited financial statements of the
Obligors delivered to the Lender before the Closing and using the same inventory
valuation method as used in such financial statements, except for any change
required or permitted by GAAP if Obligors’ certified public accountants concur
in such change, the change is disclosed to the Lender.

10

--------------------------------------------------------------------------------

 

1.12

Execution

This Agreement may be executed in one or more counterparts, each of which when
so executed shall constitute an original and all of which together shall
constitute one and the same Agreement.

1.13

Schedules

The following schedules are incorporated herein and form part of this Agreement.

 

Schedule “A” - Permitted Liens

Schedule “B” - Post-Closing Reorganization

Schedule “C” - Location of Assets and Chief Executive Offices

Schedule “D” - Corporate Chart

Schedule “E” - Agreement of New Obligor

Schedule “F” - Disputes

1.14

Conflict

Subject to Section 4.2, in the event of any conflict between any term, condition
or provision of this Agreement and any other Loan Document (other than the Agent
Intercreditor Agreement), then the term, condition or provision of this
Agreement shall govern.

1.15

Permitted Liens

The designation of a Lien to be a Permitted Lien is not, and shall not be deemed
to be, an acknowledgment by the Lender that the Lien shall have priority over
the Security.

11

--------------------------------------------------------------------------------

 

ARTICLE 2
REPRESENTATIONS AND WARRANTIES

2.1

Representations and Warranties

The Obligors jointly and severally represent and warrant to the Lender, and
acknowledge that the Lender is relying on such representations and warranties in
entering into this Agreement and in making the Advance hereunder, as follows:

(a)

Status

Each Obligor has been duly incorporated or created and organized and is a
validly existing corporation, under the laws of its governing jurisdiction, and
has full capacity and power to carry on its business as presently conducted and
to own or lease Property and holds all necessary Material Permits and consents
to carry on such business in all jurisdictions in which it does so, all of
which, is outlined in Schedule “C” hereto.

(b)

Power and Authority

Each Obligor has the power to enter into, execute, deliver and perform this
Agreement and the Security to which it is a party and, in the case of the
Borrower, is duly authorized to borrow the monies herein contemplated.

(c)

Non-Violation of Other Instruments and Authorization

(i)

The borrowing of money by the Borrower, the entering into and performance of
this Agreement, the Security and any other agreement collateral hereto or
thereto by each Obligor, and the granting of the Security to which it is a party
to be given hereunder does not conflict, and will not conflict with, and does
not result, and will not result with the passage of time or otherwise, in a
breach or violation of, or constitute a default under, such Obligor’s Constating
Documents, or any of the covenants or the provisions contained in any Material
Contract to which it is a party, or by which it or its assets are subject.

(ii)

All necessary steps and proceedings have been taken, and all consents have been
obtained to authorize the execution, delivery and performance of all Loan
Documents.

(d)

Valid Security

This Agreement and the Security create in favour of the Lender, as applicable,
valid and binding and perfected obligations of each of the Obligors, to the
extent each Obligor is a party thereto, on all of its respective right, title
and interest in and to all of the Collateral which is the subject matter of the
Security enforceable against such Obligor in accordance with their respective
terms, subject to applicable bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors’ rights generally and to equitable
remedies that may be granted only in the discretion of a court of competent
jurisdiction.

(e)

Title to Assets and Property

Each Obligor has good and marketable title to the Property owned by it, free and
clear of Liens except for Permitted Liens and no Person has any agreement or
right to acquire such properties out of the ordinary course of business.

(f)

No Default

No Obligor is in default in the performance or observance of any of the
obligations, covenants or conditions contained in any Material Contract,
agreement or other instrument to which it is a party or by which it is
bound.  There exists no Default or Event of Default.

(g)

Financial Condition

Since the date of the audited, consolidated, financial statements of the
Borrower and its consolidated affiliates (the “Wheels Group”) as of and for the
period ended December 31,2014, with repect to the Borrower and such consolidated
affilaites and since the date of the audited, consolidated, financial statements
of the Parent and its consolidated affiliates (the “Radiant Group”) as of and
for the period ended June 30, 2014, with repect to the Parent and such
consolidated affilaites, there has occurred no Material Adverse Effect affecting
any Obligor’s business or financial condition.

(h)

Financial Information

All balance sheets, earnings statements and other financial data of the Borrower
and Guarantors which have been delivered to the Lender are true and correct in
all respects as of the respective dates thereof, have been prepared in
accordance with generally accepted accounting principles consistently applied,
and fairly present the financial position and condition of the Borrower and
Guarantors as of the respective dates thereof, subject, in the case of interim
statements, to usual year end adjustments.

12

--------------------------------------------------------------------------------

 

(i)

No Disputes

Other than as set out in Schedule “F”, there are no Disputes pending or to the
Obligors’ knowledge threatened against any Obligor in any court or before any
other authority which could reasonably be expected to result in any Material
Adverse Change in any Obligor’s business or financial condition, or which could
reasonably be expected to materially adversely affect the ownership, status or
use of the Collateral.

(j)

Judgments and Executions

As at the date hereof, there are no judgments or executions filed or pending
against any Obligor.

(k)

Insolvency Proceedings

No Obligor has made any assignment for the benefit of creditors, nor has any
receiving order been made against any Obligor under the provisions of any state,
provincial, territorial, federal or foreign law such as the U.S. Bankruptcy Code
and the Bankruptcy and Insolvency Act, nor has any petition for such an order
been served upon any Obligor, nor are there any proceedings in effect or
threatened under the provisions of the U.S. Bankruptcy Code, the Winding-Up and
Restructuring Act (Canada) or the Companies’ Creditors Arrangement Act (Canada),
nor has any receiver, receiver and manager, monitor, custodian or official with
similar powers been appointed by court order or privately respecting any Obligor
or its assets or Property; nor has any Obligor committed an act of bankruptcy;
taken advantage of any act for bankrupt or insolvent debtors; filed a notice of
intention to make a proposal or a proposal under the U.S. Bankruptcy Code or the
Bankruptcy and Insolvency Act (Canada); proposed a compromise or arrangement of
its creditors generally, made any assignment for the benefit of creditors, taken
any proceedings with respect to a compromise or arrangement, nor to have a
receiver appointed over any part of its assets or Property.

(l)

Leases

Each Obligor is in good standing under all leases to which it is a party, and no
right currently exists in any lessor or lessee thereunder to terminate any such
lease, and each such lease is its valid and binding obligation.

(m)

Taxation Procedures

Each Obligor has duly and timely filed all Tax returns, elections and reports
required to be filed by it, and each Obligor has paid all Taxes which are due
and payable, and has paid all assessments and reassessments, and all other Taxes
(including penalties, interest and fines) claimed against it which are due or
payable by it on or before the date due and payable other than those: (i) in
respect of which liability based on such returns is being contested in good
faith and by appropriate proceedings where adequate reserves have been
established in accordance with GAAP; and (ii) the effect of such proceedings is
to stay any Lien, charge or seizure of Property. Adequate provision and
installment payments have been made for Taxes and governmental royalties payable
for the current period for which returns are not yet required to be filed.  As
of the date hereof there are no agreements, waivers or other arrangements
providing for an extension of time with respect to the filing of any Tax return,
or payment of any Taxes, or deficiency.

(n)

Employee Payments

Each Obligor has withheld from each payment to any of its officers, directors
and employees the amount of all Taxes, including but not limited to, income Tax
and other deductions required under Applicable Law to be withheld therefrom, and
has paid the same to the proper Tax or other receiving officers within the time
required under any applicable Tax legislation.  Except as waived in writing by
the Lender, no Obligor is subject to any claim by its employees arising from
salary or benefits which have not been paid when due, all such salary and
benefits being paid to date, except where such claims would not have a Material
Adverse Effect on it.

Each Obligor has paid when due and in full all employee pensions and benefits
payable by it, including,  without limitation to the extent applicable,
Workplace Safety & Insurance Board premiums, Employer Health Tax premiums,
Canada Pension Plan contributions and Employment Insurance Commission premiums,
and has remitted when required and in full all source deductions for income Tax,
Canada Pension Plan contributions and Employment Insurance Commission premiums
of its employees and all goods and services Tax and retail sales Tax paid and
received by it.

(o)

Ownership or Licence of Intellectual Property

Each Obligor owns or licenses all patents, industrial designs, trade-marks,
service marks, trade secrets, environmental technology, confidential
information, trade-names, goodwill, copyrights, software and all other forms of
intellectual and industrial Property, and any registrations and applications for
registration of any of the foregoing (collectively, the “Intellectual
Property”), necessary for the conduct of its business and all such licenses are
in good standing.

(p)

Subsidiaries

The corporate chart appended hereto as Schedule “D” is true and correct on the
date hereof.

13

--------------------------------------------------------------------------------

 

(q)

Contingent Liabilities and Debt

Each Obligor has disclosed to the Lender all contingent liabilities as at the
date hereof, and as at the date hereof no Obligor has incurred any Debt which is
not disclosed on or reflected in the financial statements provided to the
Lender, other than Debt or contingent liabilities incurred by it or credit
extended to it in the Ordinary Course of Business after the date of such
financial statements.

(r)

Location of Assets, Places of Business

The location of all of each Obligor’s Property and places of business is set out
in Schedule “C”.  Each Obligor’s registered and chief executive offices are set
out in Schedule “C”.

(s)

Compliance

Each Obligor is in compliance with its Constating Documents and is in compliance
in all material respects with all Applicable Laws, including health, safety and
employment standards, transportation, customs, labour codes and Environmental
Laws.

(t)

Employee Plans

All of the Material obligations (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with each
Obligor’s Employee Plans and the funding agreements therefor have been performed
in a timely fashion.  There have been no improper withdrawals or applications of
the assets of any Obligor’s Employee Plans.  There is no Dispute  (other than
routine claims for benefits) pending or, to the Obligors’ knowledge, threatened,
involving any Obligor’s Employee Plans, and no facts exist which could
reasonably be expected to give rise to that type of Dispute which would have a
Material Adverse Effect on such Obligor’s business or financial status.  All
contributions or premiums required to be made or paid by each of the Obligors to
the Employee Plans have been made on a timely basis in accordance with the terms
of such plans and all Applicable Laws.

(u)

Labour Matters

There are no strikes or other labour disputes against any Obligor that are
pending or, to the Obligors’ knowledge, threatened.  All payments due from each
Obligor on account of employee insurance and vacation pay have been paid or
accrued as a liability on its books.  Each Obligor is in Material compliance
with the terms and conditions of any collective agreements, consulting
agreements, management agreements and employment agreements.

(v)

General Environmental Representations

As of the date hereof:

(i)

The Obligors are not aware of any environmental problem or potential problem
which could cause a Material Adverse Effect to it or any of its assets;

(ii)

there is no action or other proceeding which has been commenced against it or
any of its assets with respect to any breach of Environmental Laws;

(iii)

it has not used any of its leased real Property, to manufacture, store or
otherwise deal with any contaminants, pollutants, dangerous or toxic substances,
liquid wastes or other hazardous substances except in Material compliance with
all applicable Environmental Laws, and it has complied with all federal,
provincial and municipal orders, regulations and by-laws relating to
environmental matters; and

(iv)

There have been no “spills” of “pollutants”, as those terms are defined in the
Environmental Protection Act, R.S.O. 1990 c. E.19, for which it is responsible
either as the “owner of the pollutant”, or “person having control of a
pollutant” as those terms are defined in the Environmental Protection Act,
R.S.O. 1990, c. E.19.

2.2

Survival of Representations, Warranties and Covenants

The covenants, agreements, representations and warranties set forth in this
Agreement, and in any certificate or other Loan Document delivered hereunder,
shall continue in full force and effect until repayment in full of all of the
Indebtedness, notwithstanding any investigation made by the Lender or its
counsel, or any other representative of the Lender, or the making of any Advance
hereunder.

14

--------------------------------------------------------------------------------

 

ARTICLE 3
REPAYMENT AND INTEREST

3.1

Principal Amount and Payments

(a)

The Loan will consist of a non-revolving term loan in the amount of Twenty-Nine
Million Dollars ($29,000,000), such amount to be fully advanced by the Lender to
the Escrow Agent on April 1, 2015.

(b)

Proof of Outstanding Loan Amount. The records maintained by the Lender of the
amounts of the Loan advanced to the Borrower in connection with this Agreement,
the amount of Advance of the Loan which are outstanding from time to time and
the amount of interest and other fees and costs payable and paid under this
Agreement, absent manifest error, shall constitute prima facie proof thereof in
any legal proceedings or action in respect of this Agreement.

3.2

Principal Repayment

Commencing in the month immediately following the date of the Advance of the
Loan, the Loan is repayable in (i) twelve (12) monthly interest only payments of
ONE HUNDRED AND SIXTY THOUSAND SEVEN HUNDRED AND EIGHT DOLLARS AND THIRTY-THREE
CENTS ($160,708.33), followed by (ii) ninety-six (96) equal consecutive blended
monthly instalments of principal and interest for the ninety-six (96) months
payable in the amount of THREE HUNDRED AND NINETY THOUSAND THREE HUNDRED AND
FORTY FIVE DOLLARS AND SEVENTY-ONE CENTS ($390,345.71), in each case on the
fifteenth (15th) day of each month, together with a final payment on the final
month equal to the full amount of the Loan principal outstanding plus all unpaid
interest and expenses payable on the Maturity Date.  Interest payable pursuant
to this Section 3.2 has been calculated in accordance with Section 3.7(b).

3.3

Conditions Precedent

The following conditions precedent shall be satisfied to the Lender’s sole
discretion prior to the Closing:

(a)

The Security shall be executed by the Obligors and, where applicable, in
registerable form, and all registrations and other actions required to fully
perfect and maintain the priority of the Security shall have been successfully
completed to the satisfaction of the Lender’s counsel.

(b)

The Lender must have received evidence that the acquisition of the Borrower in
accordance with the Acquisition Agreement will be completed within one (1)
Business Day of the date of the Advance.

(c)

The Lender must have received evidence that all Debt of the Obligors not forming
part of the Permitted Debt has been paid and performed in full or will be
concurrently with the Advance.

(d)

The Lender must have received all statements, postponements and acknowledgements
that are required in respect of other Liens affecting the Property of the
Obligors to confirm that those Liens are Permitted Liens.

(e)

The Lender must have received a copy of each of the Intercreditor Agreements,
duly executed by the B of A Borrowers, the Obligors, the Agent, Alcentra and
Triangle, as applicable.

(f)

The Lender must have received a copy of the Escrow Agreement, duly executed by
the Agent, Alcentra, Triangle, the Parent, Radiant Global Logistics Ltd. and
Equity Financial Trust Company.

(g)

The Lender must have received a copy of the Depositary Agreement, duly executed
by the Borrower, the Parent, Radiant Global Logistics Ltd. and Equity Financial
Trust Company, as depositary;

(h)

Legal opinions shall be issued by counsel for the Borrower and each Guarantor
opining:

(i)

as to the existence and good standing of the Borrower and such Guarantor;

(ii)

as to the due authorization, execution, delivery, enforceability of the Loan
Documents with respect to the Borrower and such Guarantor; and

(iii)

as to such other matters as the Lender and the Lender’s counsel reasonably may
specify.

(i)

Current searches for the Borrower and for each Guarantor in those jurisdictions
set out in Schedule “C” together with all subordinations, acknowledgements,
releases and discharges to ensure the first priority position of the Security on
the real and personal Property of the Borrower (subject to Permitted Liens and
the terms of the Agent Intercreditor Agreement) shall have been completed and
received.

15

--------------------------------------------------------------------------------

 

(j)

Evidence of assignments of insurance as required by this Agreement, and
conforming in all respects to the requirements of the Lender shall have been
delivered, including a report addressed to the Lender from an insurance
consultant appointed by the Lender reviewing the adequacy of insurance and
evidence it is in full force and effect.

(k)

A certificate of status or similar certificate for each Obligor from the
applicable Governmental Authority, dated not earlier than (i) the Closing, in
the case of the Canadian Obligors and (ii) thirty (30) days prior to the
Closing, in the case of the U.S. Obligors, shall have been delivered to the
Lender.

(l)

An officer’s certificate for each Obligor in the required form of the Lender
shall have been delivered, attaching (i) copies of the Constating Documents of
the Obligor, together with a certificate of the Obligor certifying that its
Constating Documents are all of its Constating Documents and that such
Constating Documents have not been amended; (ii) resolutions of the directors
and/or shareholders of each Obligor, confirming that it has been authorized to
execute, deliver and perform its obligations under this Agreement and the Loan
Documents to which it is a party; and (iii) incumbency material.

(m)

Such financial information in connection or in respect of the Obligors as may be
required by the Lender, shall have been provided.

(n)

[intentionally omitted]

(o)

[intentionally omitted]

(p)

The Borrower will have delivered to the Lender a written draw notice not less
than ten (10) Business Days prior to the requested draw date, together with a
direction re: funds.

(q)

There will be no Default or Event of Default or default under any other Loan
Document.

(r)

There shall be no Material Adverse Change in any Obligor’s business or financial
conditions since credit approval of the Loan.

(s)

The Obligors will provide a certificate certifying that no Event of Default of
this Agreement has occurred and is continuing and that all representations and
warranties shall be true and correct on and as of the date of Advance.

(t)

The Borrower will have delivered to the Lender (1) unaudited interim
consolidated financial statements for the Radiant Group for the month ended
February 28, 2015 and for the eight month period ended February 28, 2015, and
(2) unaudited interim consolidated financial statements for the Wheels Group for
the month ended January 31, 2015.

(u)

The Lender shall have received, and reviewed, agreements for any remaining
subordinated indebtedness, mezzanine debt, equity or subordinated debt,
including the Alcentra/Triangle Debt.

(v)

The Borrower will have provided evidence that any applicable third party fees
and expenses relating to completion of the loan transaction documented by this
Agreement, including that of insurance consultants, legal counsel, and as to the
conduct of due diligence, have been paid for, or provided for and payment will
be made on a timely basis.

(w)

The Lender shall be satisfied that the proceeds of the Loan to be advanced shall
be used solely for the purpose of (i) repaying Debt owing by the Obligors to
Bank of Montreal in the amount set forth in the Escrow Agreement, (ii) the
remainder to finance Radiant Global Logistics Ltd.’s acquisition of the Borrower
in accordance with the Acquisition Agreement and to fund working capital of the
Borrower.

(x)

All Taxes due and payable which relate to the property shall be paid by the
Borrower.

(y)

Such other documents or items as the Lender, or its counsel, reasonably may
require shall be delivered to the Lender.

3.4

Compliance with the Interest Act (Canada)

For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever interest to be paid under this agreement is to be calculated using a
rate based on a period of time that is less than a calendar year, such rate
determined pursuant to such calculation- when expressed as an annual rate, is
equivalent to the stated rate multiplied by the actual number of days in the
calendar year in which the period for which such interest is payable ends, and
divided by the number of days used in such period of time.

3.5

Nominal Rate of Interest

The parties acknowledge and agree that all calculations of interest under this
Agreement and the documents related thereto are to be made on the basis of the
nominal interest rate described herein and not on the basis of effective yearly
rates or on any other basis which gives effect to the principle of deemed
reinvestment of interest.  The parties acknowledge that there is a material
difference between the stated nominal interest rates and the effective yearly
rates of interest and that they are capable of making the calculations required
to determine such effective yearly rates of interest.

16

--------------------------------------------------------------------------------

 

3.6

Criminal Rate of Interest

Notwithstanding the foregoing provisions of this Article 3, the Borrower shall
in no event be obliged to make any payments of interest or other amounts payable
to the Lender hereunder in excess of an amount or rate which would be prohibited
by law or would result in the receipt by the Lender of interest at a criminal
rate (as such terms are construed under the Criminal Code (Canada)).

3.7

Interest Calculation

(a)

Interest:  The principal amount outstanding from time to time hereunder, as to
the Loan, shall bear interest at a rate of 6.65%.

(b)

Interest shall be calculated and payable monthly on the daily outstanding
principal, and shall accrue both after and before maturity, default and
judgment, with interest on overdue interest at the same rate computed from the
date of each Advance calculated and payable monthly, in arrears, by 1:00 p.m.
(EST) on the fifteenth (15th) day of each and every month in each and every year
during the term commencing on the 15th day of the month next following the date
of the Advance.

3.8

Increased Costs, Capital Adequacy, etc.

(a)

If any change in Applicable Law:

(i)

subjects the Lender to any cost or Tax or changes the basis of Taxation of
payments due to the Lender or increases any existing cost or Tax on payments of
principal, interest or other amounts payable by the Borrower to the Lender under
this Agreement (except for increased Taxes on the overall net income, assets or
capital of the Lender);

(ii)

imposes, modifies or deems applicable any reserve, special deposit, regulatory
or similar requirement against assets held by, or deposits in or for the account
of, or loans by, or commitments of, or any other acquisition of funds for loans
by, the Lender or any drafts accepted by the Lender;

(iii)

imposes on the Lender a change in the manner in which the Lender is required to
allocate capital resources to its obligations under this Agreement; or

(iv)

imposes on the Lender any other cost, Tax or condition with respect to this
Agreement,

and the result of (i), (ii), (iii) or (iv) is, in the determination of the
Lender, acting reasonably, to increase the cost to the Lender, or to impose a
liability on or to reduce the income or return receivable by the Lender in
respect of this Agreement, the Borrower shall pay to the Lender that amount
which indemnifies the Lender for such additional cost, liability or reduction in
income or return (“Additional Compensation”).  Upon the Lender having determined
that it is entitled to Additional Compensation, it shall within ten (10)
Business Days of becoming aware of such Additional Compensation promptly notify
the Borrower.  A certificate by a duly authorized officer of the Lender setting
forth the amount of the Additional Compensation and the basis for it shall be
prima facie evidence, in the absence of manifest error, of the amount of the
Additional Compensation.  The Additional Compensation shall accrue from the date
of delivery of the certificate to the Borrower.  If the Lender subsequently
recovers all or a part thereof, it will repay an amount equal to such recovery
to the Borrower.  For greater certainty, it is acknowledged that, if such
increased cost, liability or reduction in income or return is also applicable,
in part, to dealings between the Lender and its other customers, the obligation
of the Borrower under this section to provide compensation therefor will not
arise unless the Lender, as a general practice, also requires compensation
therefor from such other customers and will not exceed the amount that is
directly proportionate to the extent to which such increased costs, liabilities
or reductions in income or return are attributable to the Borrower and the Loan
made by the Lender hereunder.

(b)

If the Lender notifies the Borrower that Additional Compensation is owed to the
Lender pursuant to Section 3.8(a), the Borrower shall have the right to make
payment in full to the Lender in respect of the Loan within 30 days of the date
specified of such notice, together with all unpaid interest accrued thereon to
the date of repayment and all other reasonable expenses incurred in connection
with the termination, together with the Accelerated Amount provided that in such
circumstances the Additional Compensation shall not be payable as to any period
of time after such repayment.

3.9

Taxes

The following shall apply as to Taxes payable:

17

--------------------------------------------------------------------------------

 

(a)

Any and all payments by or on account of any obligation of the Obligors
hereunder shall be made free and clear of and without deduction for any Taxes;
provided that if the Obligor(s) shall be required to deduct any Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that,
after making all required deductions (including deductions applicable to
additional sums payable under this Section), the Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
applicable Obligor(s) shall make such deductions and (iii) the applicable
Obligor(s) shall pay the full amount deducted to the relevant Governmental
Authority in accordance with Applicable Law.

(b)

In addition, the Borrower shall pay any such Taxes to the relevant Governmental
Authority in accordance with Applicable Law.

(c)

The Obligors shall jointly and severally indemnify the Lender, within 10 days
after written demand therefor, for the full amount of any such Taxes paid by the
Lender, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by the Lender, shall be prima facie
evidence absent manifest error.

(d)

As soon as practicable after any payment of any such Taxes by the Obligors to a
Governmental Authority, the Borrower shall deliver to the Lender the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Lender.

3.10

Prepayment

(a)

Voluntary Prepayment.  Subject to the terms of the Agent Intercreditor
Agreement, the Borrower is permitted to prepay the Loan in whole, but not in
part, at any time, provided that the Borrower gives to the Lender thirty (30)
days’ prior written notice, and at the time the Borrower makes prepayment
pursuant to this section, the Borrower shall also pay to the Lender the Interest
Rate Differential, if any and if positive.

(b)

Mandatory Prepayment.  Subject to the terms of the Agent Intercreditor
Agreement, in the event that the Borrower makes any mandatory prepayment under
the Loan, whether in an Event of Default, on demand, or recalculation or
otherwise, the Borrower shall pay to the Lender Lender the Interest Rate
Differential, if any and if positive.

3.11

Place and Manner of Payment

The Borrower shall pay to the Lender, the principal and interest due at or
before 1:00 p.m. on the date on which such principal and interest is due at 70
University Avenue, Suite 1200, Toronto, Ontario, or such other address as the
Lender may advise from time to time by preauthorized chequing authority, and the
Borrower will enter into any agreement and issue any payment instruction
required to make payment on a direct pre-authorized debit from the Borrower’s
account basis.  The receipt of funds shall satisfy and discharge the liability
for the principal and interest to the extent of the sums represented thereby,
unless such payment shall for any reason be reversed, stopped or otherwise not
made as full and final, in which case the payment will be replaced immediately
on notice from the Lender.

3.12

No Set-Off

The obligations of the Borrower to make all payments of principal and interest
and all other amounts due hereunder shall be absolute and unconditional, and
shall not be affected by any circumstance, including without limitation, any
set-off, compensation, counter-claim, recoupment, defence or other right which
the Borrower, any Guarantor or any other Person may have against the Lender or
anyone else for any reason whatsoever.

3.13

Interest on Overdue Amounts

If the Borrower fails to pay any installment of interest or principal on the
date on which the same is due, the Borrower shall pay interest on such overdue
amount at the rate of interest under this Agreement then in effect. At any time,
upon and during the continuance of a default in the payment of any other amount
(other than principal and interest) due under this Agreement or any of the other
Loan Documents, the Borrower and the Guarantors shall pay interest on such
overdue amount (which overdue amount, for greater certainty, shall not include
overdue principal or interest) at a rate per annum equal to the applicable rate
of interest under this Agreement then in effect plus 2%.  Interest on overdue
amounts shall be payable on demand and shall be calculated on a daily basis and
compounded monthly from the date such amount becomes due and payable and for so
long as such amount remains unpaid and on the basis of a year of 365 days.  All
interest provided for in this Agreement shall be payable both before and after
maturity, default and judgment.

18

--------------------------------------------------------------------------------

 

3.14

Fee

A commitment fee will be paid by the Borrower to the Lender of one percent (1%)
of the principal amount of the Loan or $290,000.00, of which $87,000.00 has been
paid to date with the balance to be paid at on the date of the Advance.

19

--------------------------------------------------------------------------------

 

ARTICLE 4
SECURITY

4.1

Security

(a)

To secure the due and punctual payment of the Indebtedness, and to secure the
due and punctual performance of the Borrower’s other obligations and covenants
hereunder, the Borrower and the Guarantors shall execute and deliver, or cause
to be executed and delivered to or assigned in favour of, the Security to the
Lender.

(b)

The security includes the following documents and instruments in favour of the
Lender, all in form and substance satisfactory to the Lender and subject only to
Permitted Liens and the Intercreditor Agreements:

(i)

security over all present and future Property of each Obligor in the form of a
general security agreement, (each, a “Security Agreement”) constituting  a
first-priority Lien over such Property subject only to Permitted Liens, and
other documents appropriate for the type of Property and the jurisdictions in
which Property is located;

(ii)

an assignment by way of security of all Intellectual Property licensed by the
Obligors from time to time;

(iii)

an assignment of all risks, fire and extended coverage insurance on all Property
to the full insurable value and in any event not less than the principal amount
of the Loan from time to time outstanding with losses payable to the Lender and
a standard mortgage clause on an Insurance Bureau of Canada form; and

(iv)

unconditional guarantees and indemnities by each of the Obligors (excluding the
Borrower) of the Indebtedness and all other debts, liabilities and obligations
of the Borrower to the Lender, which shall be unlimited.

(c)

If at any time the Borrower owns, establishes or acquires a Subsidiary that is
wholly owned by the Borrower directly or indirectly, the Borrower shall
immediately cause that Subsidiary to become an Obligor, adopt this Agreement by
delivering an agreement in the form of Schedule “E” so as to be bound by all of
the terms applicable to Obligors as if it had executed this Agreement as an
Obligor, and deliver a guarantee and indemnity and other security documents
required to comply with Section 4.1(b), which shall become part of the Security.
For the purposes of this Agreement, “wholly-owned” shall include any Subsidiary
that is wholly-owned except for equity interests required by Applicable Law to
be held by directors of the Subsidiary.

(d)

Each Obligor shall, immediately on the acquisition of any Intellectual Property
(other than Intellectual Property assumed or licensed by such Obligor in the
Ordinary Course of Business from third parties and not created or developed by
such Obligor), grant to the Lender a security interest in that Intellectual
Property as part of the Security and cause the delivery of legal opinions and
other supporting documents reasonably required by the Lender.

(e)

Each Obligor shall, within thirty (30) days of the acquisition of any real
Property by such Obligor, grant to the Lender a Lien on such real Property and
cause the delivery of legal opinions and other supporting documents reasonably
required by the Lender.

(f)

In order to perfect the Security and in connection with the delivery of any
Security, the Obligors shall, in consultation with the Lender, and as directed
by the Lender in the case of any uncertainty:

(i)

concurrently with the execution of any document forming part of the Security,
arrange to register, file or record the document, notice thereof and/or, if
applicable, financing statements or other prescribed statements in respect of
the document, obtain agreements of other persons and take other actions, as may
be necessary or desirable in perfecting, preserving or protecting the Security,
wherever such registration, filing, recording, agreement or other action may be
necessary or desirable;

(ii)

whenever necessary or desirable, including in the circumstances contemplated in
Sections 5.4(k) and 5.4(l), arrange to renew or amend existing registrations,
filings and recordings and make additional registrations, filings and recordings
and take other actions as are necessary or desirable to maintain the perfection
of the Security and to ensure it remains as valid and effective with the
priority required by this Agreement and the Agent Intercreditor Agreement; and

(iii)

cause documents, including opinions of counsel and other supporting documents
satisfactory to the Lender, to be delivered to the Lender evidencing the action
taken and confirming that the provisions of this Section have been complied
with.

(g)

Nothing in this Section 4.1 that contemplates the Obligors owning, establishing,
acquiring or transferring Property or Subsidiaries shall in any way modify any
restriction on doing so elsewhere in this Agreement.

20

--------------------------------------------------------------------------------

 

4.2

Agent Intercreditor Agreement

Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, (a) any reference in this Agreement or any other Loan Document to
“first priority lien” or words of similar effect in describing the Liens created
hereunder or under any other Loan Document shall be understood to refer to such
priority as set forth in the Agent Intercreditor Agreement and (b) in the event
of any conflict between the express terms and conditions of this Agreement or
any other Loan Document, on the one hand, and of the Agent Intercreditor
Agreement, on the other hand, the terms and provisions of the Agent
Intercreditor Agreement shall control.

4.3

Discharge

Once the Borrower has satisfied all of its obligations hereunder, the Lender
shall, at the written request, and at the expense, of the Borrower, release and
discharge all charges and Liens under the Security, and execute and deliver to
the Borrower and each Guarantor such deeds or other instruments as shall be
required to release and discharge the charges and Liens thereof.

4.4

Expropriation of Property

(a)

If any Obligor receives notice that any part of its Property or assets included
in the Collateral has been, or is to be, expropriated or taken by similar
proceedings, the Borrower shall forthwith deliver to the Lender a written notice
setting out particulars of the expropriation.  The Borrower shall, within five
(5) Business Days of receipt by the Obligors of the proceeds payable in respect
of such expropriation or taking,prepay (by payment to the Lender) the Loan as
follows:

(i)

firstly, in payment of, or reimbursement to the Lender of, the expenses,
disbursements, Interest Rate Differential, and advances of the Lender (including
any legal fees with respect thereto, on a solicitor and client basis) incurred
or made in connection with the prepayment;

(ii)

secondly, in payment of interest on overdue interest, interest and principal
included in the Indebtedness, in that order of priority, and in the case of
accrued and unpaid interest in reverse order of maturity; and

(iii)

the surplus, if any, shall be paid to the Borrower or its assigns.

4.5

Grant of Security Interest – US Obligors

(a)

To secure the prompt payment and performance of:  (a) all Indebtedness, each US
Obligor hereby grants to Lender a continuing security interest in and Lien upon
all Property of such US Onligor, including all of the following Property of such
US Obligor, whether now owned or hereafter acquired, and wherever located,
subject in all cases to the Agent Intercreditor Agreement:

(i)

all Accounts;

(ii)

all Chattel Paper, including electronic chattel paper;

(iii)

all Commercial Tort Claims;

(iv)

all Deposit Accounts;

(v)

all Documents;

(vi)

all General Intangibles, including Intellectual Property;

(vii)

all Goods, including Inventory, Equipment and fixtures;

(viii)

all Instruments;

(ix)

all Investment Property;

(x)

all Letter-of-Credit Rights;

(xi)

all Supporting Obligations;

21

--------------------------------------------------------------------------------

 

(xii)

all monies, whether or not in the possession or under the control of Lender or a
bailee or Affiliate of Lender, including any Cash Collateral;

(xiii)

all accessions to, substitutions for, and all replacements, products, and cash
and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

(xiv)

all books and records (including customer lists, files, correspondence, tapes,
computer programs, print-outs and computer records) pertaining to the foregoing.

(b)

Lien on Deposit Accounts; Cash Collateral.

(i)

Deposit Accounts.  To further secure the prompt payment and performance of:  (a)
all Indebtedness of each US Obligor, each US Obligor hereby grants to the Lender
a continuing security interest in and Lien on all amounts credited to any
Deposit Account of such US Obligor, including any sums in any blocked or lockbox
accounts or in any accounts into which such sums are swept.  Each US Obligor
hereby authorizes and directs each bank or other depository to deliver to the
Lender, upon request, all balances in any Deposit Account maintained by such US
Obligor, without inquiry into the authority or right of the Lender to make such
request.

(ii)

Cash Collateral.  Any Cash Collateral may be invested, at the Lender’s
discretion (and with the consent of the US Obligor, as long as no Event of
Default exists), but the Lender shall have no duty to do so, regardless of any
agreement or course of dealing with any US Obligor, and shall have no
responsibility for any investment or loss.  To further secure the prompt payment
and performance of all Indebtedness of the US Obligor the US Obligor hereby
grants to the Lender a continuing security interest in and Lien on all Cash
Collateral held from time to time and all proceeds thereof, whether such Cash
Collateral is held in a Cash Collateral Account or elsewhere.  The Lender may
apply Cash Collateral to the payment of any Indebtedness in such order as the
Lender may elect, as they become due and payable.

(c)

Lien on Real Estate.  If any US Obligor acquires any real property, such US
Obligor shall, within 30 days, execute, deliver and record a mortgage sufficient
to create a first priority Lien in favor of the Lender on such real property.

(d)

Other Collateral.

(i)

Commercial Tort Claims.  Each US Obligor shall promptly notify the Lender in
writing if the US Obligor has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, a Commercial Tort Claim for less than
$100,000), shall take such actions as the Lender deems appropriate to subject
such claim to a duly perfected, first priority Lien in favor of the Lender.

(ii)

Certain After-Acquired Collateral.  Each US Obligor shall promptly notify the
Lender in writing if, after the Closing, such US Obligor obtains any interest in
any Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property (other than “shrink wrap”, “click wrap” or
“off the shelf” software licensed in the ordinary course of business from third
parties and not created or developed by any US Obligor), Investment Property or
Letter-of-Credit Rights and, upon the Lender’s request, shall promptly take such
actions as The Lender deems appropriate to effect the Lender’s duly perfected,
first priority Lien upon such Collateral, including obtaining any appropriate
possession or control agreement.  If any Collateral is in the possession of a
third party, at the Lender’s request, each US Obligor Guarantor shall obtain an
acknowledgment that such third party holds the Collateral for the benefit of the
Lender.

(e)

No Assumption of Liability.  The Lien on Collateral granted hereunder is given
as security only and shall not subject the Lender to, or in any way modify, any
obligation or liability of any US Obligor relating to any Collateral.

(f)

Further Assurances; Extent of Liens.  All Liens granted to the Lender hereunder
are for the benefit of the Lender.  Promptly upon request, each US Obligor shall
deliver such instruments and agreements, and shall take such actions, as the
Lender deems appropriate to evidence or perfect its Lien on any Collateral, or
otherwise to give effect to the intent of this Agreement.  Each US Obligor
authorizes the Lender to file any financing statement that describes the
Collateral as “all assets” or “all personal property” of such US Obligor, or
words to similar effect, and ratifies any action taken by the Lender before the
Closing to effect or perfect its Lien on any Collateral.

(g)

Certain Definitions.  Capitalized terms not otherwise defined in this Section
4.5 shall have the meaning ascribed to such terms in the UCC in effect in the
applicable jurisdiction in the United States.

22

--------------------------------------------------------------------------------

 

ARTICLE 5
COVENANTS

5.1

Financial Covenants

(a)

The Obligors, on a consolidated basis, shall maintain a Debt Service Coverage
Ratio of not less than 1.20 to 1 from the date of the Advance until the
Indebtedness is paid in full.

(b)

The Obligors, on a consolidated basis, shall maintain a Senior Debt to EBITDA
Ratio of not more than 3.0 to 1 from the date of the Advance until the
Indebtedness is paid in full.

(c)

As long as the Indebtedness is outstanding, Obligors shall maintain a Fixed
Charge Coverage Ratio, measured on a trailing twelve (12) month basis, of at
least 1.1 to 1.0 as of (a) the end of the last month immediately preceding the
occurrence of any Trigger Period for which financial statements have most
recently been delivered pursuant to Section 5.3(a) of this Agreement, and (b)
the end of each month for which financial statements are delivered pursuant to
Section 5.3(a) of this Agreement during any Trigger Period.

5.2

Positive Covenants

Each Obligor shall perform the covenants specified in this Section 5.2.

(a)

Payment of Indebtedness.  It shall duly and punctually pay its Indebtedness,
either as Borrower or in accordance with any guarantee or indemnity made by it,
at the times and places and in the manner required by the terms of the Loan
Documents.

(b)

Debt Service Reserve Account.  The Borrower agrees to keep a portion of the
proceeds of the Loan in an amount equal to a minimum of five (5) months interest
in a debt service reserve account to be controlled by the Lender.

(c)

Use of Proceeds of Loan.  In the case of the Borrower, it shall use proceeds of
the Loan solely for the purposes set out in Section 3.3(w).

(d)

Maintenance of Existence and Status.  Subject to Section 5.4(j), it shall
maintain its existence and maintain its qualification to do business in all
jurisdictions where it carries on business.

(e)

Operation of Business.

(i)

It shall keep proper books of accounts and record.

(ii)

It shall at all times comply in all Material respects with all Applicable Laws,
by-laws, regulations and orders, including, without limitation, Environmental
Laws and laws relating to health and safety, and specifically including
therewith the licences, Permits and Material Contracts.  The Borrower and each
Guarantor will carry on its business in a proper and efficient manner, and will
keep or cause to be kept proper books of account, and make or cause to be made
therein true and faithful entries of all material dealings and transactions in
relation to its business, and will at all times abide by all Applicable Laws,
by-laws, regulations and orders regarding the operation of its business.

(iii)

It shall maintain in good standing and shall obtain, as and when required, all
Permits and Contracts that it requires to permit it to acquire, own, operate and
maintain its business and Property and perform its obligations under the Loan
Documents to which it is or will be a party.

(f)

Inspection.  It shall from time to time, during business hours and with at least
48 hours prior written notice to the Obligor unless a Default has occurred and
is continuing, permit representatives of the Lender to inspect any of its
Property and to examine and take copies of extracts from its financial books,
accounts and records, including accounts and records stored in computer data
banks and computer software systems, and to discuss its financial condition with
its senior officers and (in the presence of those of its representatives as it
may designate) its auditors, the reasonable expense of not more than one of
which per calendar year shall be paid by the Obligors.

(g)

Insurance.  It shall maintain or cause to be maintained, and shall provide the
Lender annually or more often if requested with evidence of, insurance in
respect of its Property and business underwritten with reputable insurance
companies, with minimum terms and conditions as required by the Agent pursuant
to the terms of the B of A Loan Agreement and as follows.

(i)

all property and business interruption policies of insurance must name the
Lender as first mortgagee and loss payee, subject to prior ranking rights of any
other relevant creditors permitted under this Agreement, and liability insurance
policies must name the Lender as an additional insured;

23

--------------------------------------------------------------------------------

 

(ii)

certificates evidencing the requirements described in paragraph (i) above must
be delivered to the Lender within two (2) Business Days after the Closing;

(iii)

all policies must provide the Lender with at least 30 days’ prior written notice
of cancellation and all property and boiler and machinery policies must contain
a standard mortgage clause in favour of the Lender;

(iv)

the Borrower shall deliver, to the Lender, within ten (10) days or such shorter
period of time as is reasonable given market conditions prior to the expiry of
any insurance policy required hereby, a renewal receipt, binder or new policy
replacing such expiring insurance policy, or otherwise satisfy the Lender that
such insurance has been renewed; and

(h)

Taxes and Withholdings.

(i)

It shall pay all Taxes as they become due and payable unless they are being
contested in good faith by appropriate proceedings and it has made adequate
provision for payment of the contested amount and it shall provide evidence of
the provision for the contested amount that the Lender requires.

(ii)

It shall withhold from each payment made to any of its past or present
employees, officers or directors, and to any non-resident of the country in
which it is resident, the amount of all Taxes and other deductions required to
be withheld and pay the amount withheld to the proper Tax or other receiving
officers within the time required under any Applicable Law.

(iii)

It shall collect from all Persons the amount of all Taxes required to be
collected from them and remit the amount collected to the proper Tax or other
receiving officers within the time required under any Applicable Law.

(i)

Pension and Other Plans.  It shall perform all of its obligations under and in
respect of each Employee Plan and Statutory Plan and shall remit or pay all
payments, contributions and premiums that it is required to remit or pay to or
in respect of each Employee Plan and Statutory Plan, all in a timely way in
accordance with the terms of the applicable plan and all Applicable Law.

(j)

Hazardous Materials.  It shall observe and comply at all times and in all
material respects with the provisions of all Applicable Laws relating to
Hazardous Materials and shall provide evidence of ongoing compliance with those
Applicable Laws that the Lender requires, acting reasonably, from time to time.

(k)

Know Your Client Matters.  It shall promptly provide all information, including
information concerning its direct and indirect holders of equity interests and
other Persons exercising Control over it, and its and their respective directors
and officers, and including supporting documentation and other evidence, as may
reasonably be requested by the Lender or any prospective assignee or participant
of the Lender, in order to comply with the requesting person’s policies and
procedures relating to Applicable Law regarding anti-money laundering,
anti-terrorist financing, government sanction and “know your client” matters,
including the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada).

(l)

Maintenance of Title and Security.  The Obligors will at all times maintain good
title to their Property, subject only to Permitted Liens and the disposition of
assets permitted by the terms hereunder, and, in connection therewith, will take
all steps as are reasonably required to maintain the validity and perfection of
the Security and the first ranking priority thereof, subject only to Permitted
Liens and the terms of the Agent Intercreditor Agreement.

(m)

Payment of Costs and Expenses.  The Obligors will pay or reimburse the Lender
and its agent for all reasonable costs, charges and expenses (including travel
expenses, independent engineering fees, legal fees and disbursements on a
solicitor and his own client basis) of or incurred by the Lender in connection
with the completion of the loan transaction provided for in this Agreement and
the Security taken in pursuance hereof, including all reasonable costs of title
examination, compensation of solicitors and other advisors as required, and all
costs, charges and expenses of the Lender in connection with the preparation and
registration of any further security or agreements required as further
assurances or as a consequence of amendment or renewal, the Lender receiving
advice from time to time in connection with this Agreement including relating to
the recovery or enforcement of repayment of the Indebtedness or any part
thereof, or in connection with the enforcement or realization of any such
Security.

24

--------------------------------------------------------------------------------

 

(n)

To Repair.  Except for technological, economic or energy obsolescence of
machinery, equipment and related assets in the ordinary course and the loss of
use of which would be without Material Adverse Effect, it will at all times
repair and keep in repair and good order and condition, or cause to be so
repaired and kept in good order and condition, all buildings, erections,
machinery and plant used in or in connection with its business, up to modern
standards of usage, and replace or cause to be renewed and replaced all and any
of the same which may become worn, dilapidated, unserviceable, or destroyed, and
at all reasonable times, within normal business hours, following reasonable
notice to the Borrower, will allow the Lender or its duly authorized agent
access to the Collateral in order to view the state and condition of the same.

(o)

Capital Raise.  The Obligors hereby covenant to use commercially reasonable
efforts raise at least Twenty Million Dollars ($20,000,000) of additional equity
within twelve (12) months of the Closing of this Loan subject to market
conditions or to receive an extension or waiver of this requirement from the
Lender before the first anniversary date of the Closing.  In no event shall the
failure of the Radiant Global Logistics Ltd. to raise such additional equity be
deemed an Event of Default.

(p)

Dissolution of Inactive Subsidiaries.  Within 60 days of the date hereof (or
such longer period as agreed to by the Lender in its sole discretion), Borrower
shall have provided evidence to the Lender, in form and substance satisfactory
to the Lender, that each of the Inactive Subsidiaries has been dissolved.

(q)

Discharge of Liens.  Within 30 days of the date hereof (or such longer period as
agreed to by the Lender in its sole discretion), the Obligors shall arrange for
discharge of: Ontario PPSA registration number 630445563 against Wheels
International Inc. (predecessor entity to the Borrower) in favor of
Hewlett-Packard Financial Services Canada Company; Ontario PPSA registration
number 614618271 against Wheels International Freight Systems Inc. (predecessor
entity to the Borrower) in favor of Dell Financial Services Canada Limited; and
British Columbia PPSA registration number 314371C against Wheels International
Freight Systems Inc. (predecessor entity to the Borrower) in favor of Dell
Financial Services Canada Limited, in each case in form and substance
satisfactory to the Lender.

(r)

Further Assurances.  At any and all times it will do, execute, acknowledge,
deliver, file and register, or will cause to be done, executed, acknowledged,
delivered, filed and registered all and every such further acts, deeds,
conveyances, mortgages, transfers and assurances as the Lender shall reasonably
require for the purpose of giving effect to this Agreement and shall pay,
forthwith, the reasonable costs and expenses of the Lender in connection
therewith.

(s)

Indemnity.  The Obligors shall, jointly and severally, indemnify the Lender and
each director, officer, consultant and advisor thereof against all suits,
actions, proceedings, claims, losses (other than loss of profits), expenses
(including reasonable fees, charges and disbursements of counsel), damages and
liabilities (each, a “Claim”) that the Lender may sustain or incur as a
consequence of (a) any default by any Obligor under this Agreement or any other
document, or (b) any misrepresentation any Obligor contained in any writing
delivered to the Lender in connection with this Agreement, or (c) the Lender
entering into this Agreement, or (d) the use of proceeds of the Loan by the
Borrower, or (e) the operations of any Obligor, except that no indemnified
Person will be indemnified for any Claim resulting from its own negligence or
wilful misconduct.  The obligations of each Obligor under this section are
absolute and unconditional and shall not be affected by any act, omission or
circumstance whatsoever, whether or not occasioned by the fault of the Lender,
except in respect of negligence or wilful misconduct by it or any Indemnified
Person.  The indemnity obligations of each Obligor under this section shall
survive the repayment of the Loan and the termination of this Agreement.

5.3

Financial Reporting and Notice Requirements

(a)

Periodic Financial Reports.  The Borrower shall deliver or cause the delivery of
the financial and other reports as and when required to be delivered to the
Agent pursuant to the terms of the B of A Loan Agreement and the following:

(i)

As soon as practicable and in any event within 45 days of the end of each of its
fiscal quarters (including the fourth quarter), a certificate of compliance
signed by the chief financial officer of the Borrower and Guarantors, setting
out, with calculations appended, basis for compliance with the financial
covenants required under the terms of this Agreement in the form as may be
requested by the Lender from the Borrower from time to time and verifying
payment of all source deductions required by Applicable Law, including employee
income Tax, Canada Pension Plan, employment insurance premiums, confirming that
the same is paid to current status, confirming that there are no principal or
interest arrears as to the Loan; that all property Taxes are paid and current
and that the Borrower is in compliance with all conditions of all funded debt
including the Loan.

(ii)

The Borrower shall promptly provide all other information reasonably requested
by the Lender from time to time concerning the business, financial condition and
Property of the Obligors.

25

--------------------------------------------------------------------------------

 

(b)

Requirements for Notice.

(i)

The Borrower shall promptly notify the Lender on learning of any Default or
Event of Default, and shall from time to time provide the Lender with all
information reasonably requested by the Lender concerning the status of such
Default or Event of Default.

(ii)

The Borrower shall promptly notify the Lender on learning of any Material
Dispute affecting any Obligor, and of any other circumstance affecting any
Obligor, the result of which has had or could reasonably be expected to have a
Material Adverse Effect, and shall from time to time provide the Lender with all
information reasonably requested by the Lender concerning the status of the
Dispute or circumstance.

(iii)

The Borrower shall inform the Lender in writing of each:

(A)

environmental problem which causes a Material Adverse Effect on it or any of its
Property upon becoming aware of such problem; and

(B)

Dispute commenced against any Obligor with respect to any environmental matter
which may cause a Material Adverse Effect on it or any of its Property, promptly
upon it becoming aware of the commencement of Dispute, and will specifically:

(I)

Establish and maintain procedures for monitoring its continued compliance with
applicable Environmental Laws, which procedures shall include periodic reviews
of such compliance.

(II)

If it (i) receives written notice that any Material violation of any
Environmental Law may have been committed or is about to be committed by it,
(ii) receives written notice that any administrative or judicial complaint or
order has been filed or is about to be filed against it alleging Material
violations of any Environmental Law or requiring it to take any action of a
Material nature in connection with the release of Hazardous Materials into the
environment, or (iii) receives any written notice from a Governmental Authority
or other Person alleging that it may be liable or responsible for costs in a
Material amount associated with a response to or clean-up of a release of a
Hazardous Material into the environment or any damages caused thereby, it shall
provide the Lender with a copy of such notice within 10 Business Days of the its
receipt thereof.  It shall also provide to the Lender, as soon as practicable
after it becomes available, a copy of any environmental site assessment or audit
report, if any, required to be submitted to any Governmental Authority.  If any
such assessment or report estimates the cost of any clean-up or remedial action
required by such Governmental Authority, it shall provide evidence satisfactory
to the Lender of disbursements made from time to time to effect such clean-up or
remedial action within such time as may be prescribed by such Governmental
Authority.

(iv)

If at any time or from time to time, it desires to remove assets which comprise
part or all of the Collateral to any jurisdiction other than a jurisdiction in
which the Security is validly registered to create a charge on that Property, it
will give the Lender twenty (20) days’ notice thereof, accompanied by a full
description of such assets and the proposed situs thereof, and shall deliver,
prior to the removal of such assets, such documents and instruments filed or
registered pursuant to Applicable Law, if required, as may be necessary to
preserve and perfect the Lender’s Liens therein in such other jurisdiction in a
form and content satisfactory to the Lender and its counsel, and shall pay all
legal and registration costs in connection therewith.  The Lender may require,
at its discretion, an opinion from Borrower’s counsel as to the validity and
perfection of the Lender’s Liens in such jurisdiction.

(v)

The Borrower will give the Lender prompt written notice of any Material Adverse
Change in the business or condition of the Borrower or any Guarantor, financial
or otherwise, or of any Material loss, destruction or damage of or to any
Property of the Borrower or any Guarantor, including notice of any Material
demand upon, or Material change in the terms and conditions governing, the B of
A Debt.

(vi)

The Borrower shall promptly give notice to the Lender of any change in its or
any Guarantor’s auditors and the reasons for the change.

26

--------------------------------------------------------------------------------

 

5.4

Negative Covenants

No Obligor shall do any of the things specified in this Section 5.4, unless
otherwise approved by the Lender, acting reasonably.

(a)

Liens

(i)

No Obligor shall create, incur, assume, cause or permit any Lien upon or in
respect of any of its Property, except for Permitted Liens.

(ii)

No Obligor shall do or permit anything to adversely affect the ranking or
validity of the Security except by incurring a Permitted Lien.

(b)

Debt and Payments of Debt

(i)

No Obligor shall create, incur, assume or permit the existence of any Debt
except Permitted Debt.

(ii)

No Obligor shall prepay, redeem, defease, repurchase or otherwise acquire any of
its Debt, or make other payments in respect of any of its Debt, except for:

(A)

the Indebtedness;

(B)

other Debt owing to the Lender;

(C)

other Debt expressly consented to by the Lender, to the extent permitted under
the terms of the Lender’s consent; and

(D)

payments on the B of A Debt and the Alcentra/Triangle Debt on the terms and
conditions provided for in the Intercreditor Agreements.

(c)

Restriction on Corporate Distribution. No Obligor shall make or declare any
Distribution unless such Distribution is permitted in accordance with Section
10.2.4 of the B of A Loan Agreement.

(d)

Financial Assistance. No Obligor shall make any loans or other advances of money
to any Person, except in accordance with Section 10.2.7 of the BofA Loan
Agreement.

(e)

[intentionally omitted]

(f)

Acquisition of Property.  No Obligor shall acquire any Property any Person
(including any Equity Interests) outside of the Ordinary Course of Business, or
agree to do so, except for Property acquired through a Permitted Acquisition.

(g)

Subsidiaries and Equity Interests.  No Obligor shall have any Subsidiaries or
hold or acquire Equity Interests of any other Person except:

(i)

the Equity Interests in any other Person that it owns as at the date of this
Agreement;

(ii)

Equity Interests of a Subsidiary that is wholly-owned by the Borrower, directly
or indirectly, that is newly established after the date of this Agreement and
has no Material Property at the time it is established;

(iii)

any Equity Interest or Subsidiary acquired through a Permitted Acquisition or
resulting from any merger, amalgamation, consolidation, corporate reorganization
or other transaction among Obligors permitted under Section 5.4(j); and

(iv)

upon compliance with Section 10.1.9 of the B of A Loan Agreement.

(h)

Dispositions of Property.  No Obligor shall sell, lease, sell and lease-back or
otherwise dispose of any of its Property or any rights or interests in its
Property or agree to do so except as permitted in accordance with Section 10.26
of the B of A Loan Agreement.

(i)

Business.  No Obligor shall carry on any business except the business as carried
on by the Obligors on the Closing and any activities incidental thereto.

(j)

Mergers and Dissolutions.    Except in connection with the Post-Closing
Reorganization, no Obligor shall change its tax, charter or other organizational
identification number; change its form or state of organization; change its
Constating Documents; liquidate, wind up its affairs or dissolve itself; or
merge, amalgamate, combine or consolidate with any Person, whether in a single
transaction or in a series of related transactions, except for (x) mergers or
consolidations of a wholly-owned Subsidiary which is not an Obligor with another
wholly-owned Subsidiary or into an Obligor; or (y) Permitted Acquisitions;
provided that within three (3) Business Days after the Post-Closing

27

--------------------------------------------------------------------------------

 

Reorganization, the Lender shall have received such legal opinions, officers
certificates and other documents with respect to matters relating to the
amalgamation of the relevant Canadian Obligors, the Loan Documents and  security
matters related thereto, all in form and substance reasonably satisfactory to
it.

(k)

Changes of Name.  No Obligor shall change its name without providing the Lender
with reasonable advance notice of the change and promptly taking other steps, if
any, as the Lender reasonably requests to maintain the perfection of the
Security granted by such Obligor so that the ranking of the Lender’s Liens is
not adversely affected.

(l)

Changes of Location.  No Obligor shall permit its chief executive office or any
of it tangible Property to be located out of the respective jurisdictions
specified on Schedule “C” as of the date of this Agreement (except for goods in
transit, and goods that are normally used in more than one jurisdiction if the
latter goods are equipment or are inventory leased or held for lease by it)
without providing the Lender with reasonable advance notice of the change and
promptly taking other steps, if any, as the Lender reasonably requests to
maintain the perfection of the Security granted by such Obligor so that the
ranking of the Lender’s Liens is not adversely affected.

(m)

Change of Year End.  No Obligor shall change its fiscal year end, except as
necessary to adopt a uniform fiscal year end of June 30th.

(n)

Change of Control.  No Obligor shall enter into, or agree to enter into, any
transaction that would result in, or shall otherwise cause or permit, a Change
of Control, or any change in the ownership or Control of the Obligors from that
described on Schedule “D”, except that:

(i)

ownership or Control may be transferred in whole or in part to another Obligor,
and/or existing owners may acquire additional equity interests, if in each case
the Borrower gives the Lender reasonable advance notice and promptly takes steps
that the Lender reasonably requests to maintain the perfection of the Security
granted by the applicable Obligors so that the ranking of the Lender’s Liens is
not adversely affected; and

(ii)

changes may occur if otherwise expressly permitted in this Agreement.

(o)

Restrictive Agreements.  No Obligor shall enter into any Contract restricting
(a) the ability of any Obligor to comply with the Loan Documents, including by
creating or causing the creation of Liens to secure payment of the Indebtedness
and other debts, liabilities and obligations to the Lender, (b) the ability of
any Obligor to amend, supplement, restate or replace any Loan Document, or (c)
the ability of any Obligor to make payments of any kind to any other Obligor.

5.5

Use of Insurance Proceeds

All proceeds of insurance required to be maintained by the Obligors under the
terms of this Agreement shall be paid and applied in accordance with the terms
of the Agent Intercreditor Agreement.

28

--------------------------------------------------------------------------------

 

ARTICLE 6
DEFAULT AND ENFORCEMENT

6.1

Events of Default

Each and every of the following shall be an Event of Default under this
Agreement:

(a)

if the Borrower makes any default in payment of the principal and/or interest
owing as Indebtedness as and when the same becomes due under any provision
hereof and fails to cure such Default within five (5) days of the due date of
such payment;

(b)

if any Obligor shall neglect to carry out or observe any covenant or condition
(other than those relating to the payment of principal and interest as set forth
in 6.1(a)) or if any Obligor shall neglect to carry out or observe any covenant
or condition under the Security, and fails to cure such Default within thirty
(30) days from the date of occurrence of such Default;

(c)

if any Obligor ceases, or threatens to cease, carrying on its business or if a
petition shall be filed, an order shall be made or a resolution be passed for
the winding-up or liquidation of any Obligor, or the auditor at any time issues
an audit report expressing a “going concern” qualification with respect to any
Obligor;

(d)

if any Obligor shall make a bulk sale of its assets (other than a bulk sale of
assets among the Obligors after which bulk sale of assets the Lender has the
same priority of security interest over the assets as prior to the bulk sale of
such assets, being a first-ranking security interest in all of the assets of
each of the Obligors subject only to Permitted Liens), a general assignment for
the benefit of its creditors, a proposal under the U.S. Bankruptcy Code or the
Bankruptcy and Insolvency Act (Canada), or if a bankruptcy petition shall be
filed or presented with respect to any Obligor and with respect to such
proceeding instituted against it, such is not removed or discharged or unstayed
prior to the legal effect of such process, or if a custodian, sequestrator,
receiver, receiver and manager, or any other officer with similar powers shall
be appointed of its properties, or any part thereof of any Obligor which is, in
the opinion of the Lender, a substantial part thereof;

(e)

if any proceedings respecting any Obligor are commenced by or against any
Obligor under the U.S. Bankruptcy Code, Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada), or any legislation or
other provision of law providing for similar effect;

(f)

if an encumbrancer shall take possession of the Property of any Obligor or any
part thereof which is, in the opinion of the Lender, a substantial part thereof,
or if a distress or execution or any similar process be levied or enforced
against any Obligor, and such remains unsatisfied for such period as would
permit such Property or such part thereof which is, in the opinion of the
Lender, a substantial part to be sold or seized thereunder and such Property is
not released or such process is not stayed prior to the date on which possession
by such encumbrancer becomes legally effective;

(g)

if a default shall occur under any obligation of any Obligor to repay borrowed
money or interest thereon to any Person which is outstanding in an aggregate
amount exceeding $250,000 and such default is not waived or rectified within the
period provided for rectification in any governing agreement;

(h)

if any of the representations and warranties contained herein or in any other
Loan Document shall prove to have been false or misleading in any material
respect from time to time;

(i)

if, without the prior written consent of the Lender, which consent shall not be
unreasonably withheld or delayed, there is a Change in Control exept as
permitted in accordance with Section 5.4(n); or

(j)

if any Obligor purports to assign any Loan Document without the prior written
consent of the Lender.

6.2

Acceleration on Event of Default

Upon the occurrence of an Event of Default, the Lender may, in addition to any
other rights or remedies provided for herein, in the other Loan Documents, at
law, or in equity, by written notice to the Borrower, declare the Indebtedness
and the Interest Rate Differential to be immediately due and payable, and the
same shall forthwith become immediately due and payable, and the Borrower shall
forthwith pay to the Lender the Indebtedness.  For greater certainty, the Lender
shall be entitled to the Interest Rate Differential upon the occurrence of an
Event of Default.

29

--------------------------------------------------------------------------------

 

6.3

Waiver of Default

The Lender may at any time waive in writing any Default or Event of Default
which may have occurred, provided that no such waiver shall extend to, or be
taken in any manner whatsoever to affect, any subsequent Event of Default or the
rights or remedies resulting therefrom.  No delay or failure by the Lender to
exercise any right or remedy hereunder shall impair any such right or remedy, or
shall be construed to be a waiver of any Event of Default hereunder or under the
Security, or acquiescence therein.

6.4

Indebtedness Due Under Security

An Event of Default hereunder shall also be a default under each Security
instrument and vice versa.

6.5

Remedies Cumulative

Each of the remedies available to the Lender is a separate remedy and in no way
is a limitation on any one or more of the other remedies otherwise available to
the Lender.  Subject to the terms of the Agent Intercreditor Agreement, the
rights and remedies herein expressly specified or in the Security are cumulative
and not exclusive.  The Lender may, in its sole discretion, exercise any and all
rights, powers, remedies and recourses available herein or in the Security, or
any other remedy available to it, and such rights, powers, remedies and
recourses may be exercised concurrently or individually without the necessity of
any election.

30

--------------------------------------------------------------------------------

 

ARTICLE 7
ENFORCEMENT OF SECURITY

7.1

Remedies

Whenever the Security has become enforceable, but subject to the provisions
hereof and subject in all respects to the terms of the Agent Intercreditor
Agreement:

(a)

the Lender may proceed to enforce its rights by any action, suit, remedy or
proceeding authorized or permitted by law or by equity, and may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have its claims lodged in any bankruptcy, winding-up or other judicial
proceeding relative to any Obligor;

(b)

the Lender may enter into and upon and take possession of all or any part of the
Collateral, with full power to carry on, manage and conduct the business and
operations of the Obligors, including the power to borrow monies or advance its
own monies for the purpose of such business operations, the maintenance and
preservation of the Collateral or any part thereof, the payment of Taxes, wages
and other charges ranking in priority to the Indebtedness and operating
expenses.  The Lender shall specifically have the right to exercise the rights
and remedies of the Obligors under any joint venture, limited partnership, trust
or equivalent agreement or arrangement.  The monies so borrowed or advanced
shall be repaid by the Obligors on demand and until repaid with interest thereon
at the rate per annum provided in Section 3.7 hereunder calculated monthly, in
arrears, shall be paid in priority to the Indebtedness and shall be secured by
the Security.  The Lender shall have the right to demand and to receive the
revenues, incomes, issues and profits of the Collateral and to pay therefrom all
of its expenses, charges and advances in carrying on the business operations or
otherwise, of the Obligors, and the payment of all Taxes, assessments and other
charges against the Collateral ranking in priority to the Indebtedness, or
payment of which may be necessary to preserve the Collateral, and to apply the
remainder of the monies so received in accordance with the provisions hereof;

(c)

the Lender may, either after entry as provided herein, or without any entry, and
with or without possession or control of the Collateral sell and dispose of all
the Collateral, either as a whole or in separate parcels at public auction, by
tender, or by private contract at such time and on such terms and conditions,
having first given such notice of the time and place of such sale, as it may
think proper.  The Lender may make such sale whether by auction, tender or
private contract, either for cash, upon credit, or in exchange for bonds,
mortgages, stocks or other securities of another Person, or any combination
thereof upon such reasonable conditions as to terms of payment as it may deem
proper, and upon any such sale, shall be obliged to account to the Obligors only
in relation to monies actually received and only at the time of receipt.  It
shall be lawful for the Lender to rescind or vary any Contract of sale that may
have been entered into, and resell with or under any of the powers conferred
herein, to adjourn any such sale from time to time, and to execute and deliver
to the purchaser or purchasers of the said Collateral, or any part thereof, good
and sufficient deed or deeds for the same, the Lender being hereby irrevocably
constituted an attorney of each Obligor for the purpose thereof, any such sale
made as aforesaid shall be a perpetual bar both in law and equity against each
Obligor and its assigns and all other Persons claiming the said Collateral or
any part or parcel thereof, by, from, through, or under each Obligor or its
assigns, and the proceeds of any such sale shall be distributed in the manner
hereinafter provided;

(d)

the Lender or any agent or representative thereof, may become the purchaser at
any sale of the Collateral whether made under the power of sale herein
contained, pursuant to foreclosure, or other judicial proceedings; and

(e)

with respect to any US-based Obligors, exercise any other rights or remedies
afforded under the UCC.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require such Obligors to assemble Collateral,
at Obligors’ expense, and make it available to Lender at a place designated by
Lender; (iii) enter any premises where Collateral is located and store
Collateral on such premises until sold (and if the premises are owned or leased
by any such Obligor, such Obligors agree not to charge for such storage); and
(iv) sell or otherwise dispose of any Collateral in its then condition, or after
any further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Lender, in its discretion, deems advisable.  Each such Obligor
agrees that 10 days’ notice of any proposed sale or other disposition of
Collateral by Lender shall be reasonable, and that any sale conducted on the
internet or to a licensor of Intellectual Property shall be commercially
reasonable.  Lender may conduct sales on any Obligor’s premises, without charge,
and any sales may be adjourned from time to time in accordance with Applicable
Law.  Lender shall have the right to sell, lease or otherwise dispose of any
Collateral for cash, credit or any combination thereof, and Lender may purchase
any Collateral at public or, if permitted by Applicable Law, private sale and,
in lieu of actual payment of the purchase price, may credit bid and set off the
amount of such price against the Obligations.

7.2

Remedies Not Prejudiced by Delay

No delay or omission of the Lender to exercise any remedy shall impair any such
remedy, or shall be construed to be a waiver of any Event of Default hereunder
or under the Security, or acquiescence therein.

31

--------------------------------------------------------------------------------

 

7.3

Yield Possession

Upon the occurrence of an Event of Default which is continuing, the Obligors
shall yield possession of the Collateral and the conduct of the business in
connection therewith to the Lender and agree to put no obstacles in the way of,
but to facilitate by all legal means, the actions of the Lender hereunder, and
not to interfere with the carrying out of the powers hereby granted to it.  Each
Obligor shall forthwith, by and through its officers and directors, at any time
upon the occurrence of an Event of Default which is continuing, and upon request
in writing by the Lender, execute such documents and transfers as may be
necessary to place the Lender in legal possession of the Collateral and its
business in connection therewith, and thereupon all the powers and functions,
rights and privileges of each and every of its directors and officers shall
cease with respect to the possession of the Collateral, unless specifically
continued in writing by the Lender, or unless the Collateral shall have been
restored to the Obligors.

7.4

Lender Entitled to Perform Covenants

Upon the occurrence of an Event of Default which is continuing, the Lender may,
in its discretion, perform any of the covenants of the Obligors capable of being
performed by the Lender, and if any such covenant requires the payment or
expenditure of money, the Lender may make payments or expenditure with its own
funds, or with money borrowed by or advanced to it for such purpose, but shall
be under no obligation to do so, and all sums so expended or advanced shall be
at once payable by the Borrower on demand, shall bear interest at the rate of
twelve per cent (12%) per annum, calculated and payable monthly, in arrears,
until paid, and shall be payable out of any funds coming into the possession of
the Lender in priority to the Indebtedness, but no such performance or payment
shall be deemed to relieve any Obligor from any Event of Default hereunder.

7.5

The Lender as Lender and Power of Attorney

Upon the occurrence of an Event of Default which is continuing, and written
notification by the Lender, each Obligor hereby irrevocably appoints the Lender
to be its attorney, and in its name and on its behalf, to execute and carry out
any deeds, documents, transfers, conveyances, assignments, assurances, consents
and things which such Obligor ought to, or may, sign, execute and do hereunder,
and generally to use its name in the exercise of all or any of the powers hereby
conferred on the Lender, with full power of substitution and revocation.  Such
appointment is coupled with an interest.  In the exercise of all of its rights
hereunder, the Lender shall be, so far as concerns responsibility for its action
or inaction, the agent of the Obligors.

7.6

For the Protection of the Lender

In realizing upon the Collateral, the Lender shall not be responsible for any
loss occasioned by any demand, collection, enforcement, sale or other
realization thereof, or the failure to, or delay in, demand, collect, enforce or
sell any portion, and the Lender shall not be bound to protect the Collateral
from depreciating in value.  Upon any sale or realization of the Collateral by
way of public auction, the Lender may become purchaser free from any right or
equity of redemption, which right or equity is expressly waived by the Obligors
and the Lender may, in paying the purchase price, apply so much of the
obligations of the Obligors hereunder on account of the purchase price as may be
necessary for such purpose.

7.7

Charges for Late Payment

Notwithstanding any waiver or enforcement of an Event of Default hereunder, the
Borrower acknowledges that the Lender shall be paid interest on overdue interest
at the applicable rate set out in Section 3.7 and the sum of Two Hundred and
Fifty Dollars ($250.00) in each instance, to compensate for costs, penalties or
expenses caused to the Lender arising as a result of any payment made after its
due date hereunder.

32

--------------------------------------------------------------------------------

 

ARTICLE 8
APPLICATION OF FUNDS

8.1

Appointment of Receiver

If the Security shall become enforceable, the Lender may appoint a receiver,
manager, or receiver and manager of the Obligors, and/or Collateral, or any part
thereof (hereinafter called the “Receiver”), and may remove any Receiver so
appointed and appoint another in his stead, and the following provisions shall
take effect:

(a)

such appointment may be made at any time after the Security shall have become
enforceable and either before or after the Lender shall have entered into or
taken possession of the Collateral or any part thereof, but such appointment may
be revoked upon the direction in writing of the Lender;

(b)

every such Receiver shall be vested with all or any of the powers and
discretions of the Lender;

(c)

such Receiver may carry on the business of the Obligors or any part thereof, and
may exercise all the powers conferred upon the Lender hereby;

(d)

the Lender may from time to time fix the remuneration of every such Receiver,
which remuneration shall be reasonable, and direct the payment thereof out of
the Collateral or the proceeds thereof in priority to payment of the
Indebtedness;

(e)

the Lender may from time to time require any such Receiver to give security for
the performance of his duties, and may fix the nature and amount thereof, but
shall not be bound to require such security;

(f)

every such Receiver may, with the consent in writing of the Lender, borrow money
for the purpose of carrying on the business of the Obligors, for the maintenance
of the Collateral or any part or parts thereof, or for any other purposes
approved by the Lender, and may issue security on the Collateral in priority to
the Security and in the amounts from time to time required to carry out the
duties of the Receiver appointed hereunder, which shall bear interest as shall
be reasonably determined by the Receiver;

(g)

save so far as otherwise directed by the Lender, all monies from time to time
received by such Receiver shall be paid over to the Lender; and

(h)

every such Receiver shall so far as concerns responsibility for his acts and
omissions in exercising all or any of the powers and discretions conferred upon
him hereunder, be deemed the agent of the Obligors and not of the Lender and the
Lender shall not be responsible for any act or default of any Receiver.

8.2

Application of Funds

Except as otherwise herein provided, the monies arising from any enforcement of
the Security shall be applied as follows:

(a)

firstly, in payment of, or reimbursement to the Lender of, the expenses,
disbursements, Interest Rate Differential, and advances of the Lender (including
the fees and expenses of any Receiver, agent or representative appointed
pursuant hereto or under the Security and any legal fees with respect thereto,
on a solicitor and client basis) incurred or made in connection with the
enforcement of this Agreement or the realization of the Security;

(b)

secondly, in payment of interest on overdue interest, interest and principal
included in the Indebtedness, in that order of priority, and in the case of
accrued and unpaid interest in reverse order of maturity; and

(c)

the surplus, if any, shall be paid to the Borrower or its assigns.

8.3

Deficiency

If the monies received by the Lender or any Receiver are insufficient to repay
to the Lender all monies due to it, the Obligors shall forthwith pay or cause to
be paid to the Lender such deficiency.

33

--------------------------------------------------------------------------------

 

ARTICLE 9
NOTICES

9.1

Notices

Any demand or notice to be given by any party hereto to any other party shall be
in writing and may be given by personal delivery, by prepaid registered mail or
by e-mail addressed as follows:

(a)

to the Borrower or any Guarantor:

c/o Radiant Logistics, Inc.

405 114th Ave SE, Suite 300

Bellevue, WA 98004

Attn.: Bohn H. Crain, CEO

Telecopy: (425)943-4598

With a copy to:

Radiant Logistics, Inc.

405 114th Ave SE, Suite 300

Bellevue, WA 98004

Attn.: Robert L. Hines, Jr., Esquire, Senior Vice President and General Counsel

Telecopy: (425)943-4598

and

Fox Rothschild LLP

2000 Market St., 20th Floor

Philadelphia PA 19103

Attn.: Stephen L. Cohen, Esquire

Telecopy: (215)299-2150

(b)

to the Lender:

70 University Avenue

Suite 1200

Toronto, Ontario

M5J 2M4

Attention:     Greg Dimmer

Email:          gdimmer@iamgroup.ca

With a copy to:

Allen McDonald LLP

100 King Street West, First Canadian Place

Suite 5600

Toronto, Ontario

M5X 1C9

Attention:     Jennifer R. Allen

Email:          jallen@allenmcdonaldllp.com

and if given by registered mail shall be deemed to have been received by the
party to whom it was addressed on the date falling four (4) Business Days
following the date upon which it has been deposited in the post office with
postage and cost of registration prepaid, and if personally delivered during
normal business hours, when so delivered, and if delivered by email the third
(3rd) business hour after transmission and confirmation of receipt.  Provided
that any of the above-named parties may change the address designated from time
to time, by notice in writing to the other party hereto.

[Next page is the Signing Page]

34

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this Loan Agreement as of
date first above written.

 

BORROWER

 

WHEELS GROUP INC.

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   A.S.O.

 

 

I have authority to bind the Corporation

 

GUARANTORS

 

1371482 ONTARIO INC.

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   A.S.O.

 

 

I have authority to bind the Corporation

 

 

 

WHEELS MSM CANADA INC.

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   A.S.O.

 

 

I have authority to bind the Corporation

 

 

 

2062698 ONTARIO INC.

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   A.S.O.

 

 

I have authority to bind the Corporation

 

 

 

ASSOCIATE CARRIERS CANADA INC.

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   A.S.O.

 

 

I have authority to bind the Corporation

 

 

 

WHEELS ASSOCIATE CARRIERS INC.

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   A.S.O.

 

 

I have authority to bind the Corporation

 

 

 

BLUENOSE FINANCE LLC

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   A.S.O.

 

 

I have authority to bind the Corporation

 

 

 

CLIPPER EXXPRESS COMPANY

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   A.S.O.

 

 

I have authority to bind the Corporation

35

--------------------------------------------------------------------------------

 

 

 

 

WHEELS MSM US, INC.

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   A.S.O.

 

 

 

I have authority to bind the Corporation

 

 

 

RADIANT GLOBAL LOGISTICS LTD.

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   C.E.O.

 

 

I have authority to bind the Corporation

 

 

 

Radiant Logistics, Inc.

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   C.E.O.

 

 

I have authority to bind the Corporation

 

 

 

Radiant GLOBAL Logistics, Inc.

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   C.E.O.

 

 

I have authority to bind the Corporation

 

 

 

Radiant Transportation Services, Inc.

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   C.E.O.

 

 

I have authority to bind the Corporation

 

 

 

Radiant Logistics Partners LLC

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   C.E.O.

 

 

I have authority to bind the Corporation

 

 

 

Adcom Express, Inc.

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   C.E.O.

 

 

I have authority to bind the Corporation

 

 

 

Radiant Customs Services, Inc.

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   C.E.O.

 

 

I have authority to bind the Corporation

 

 

 

DBA Distribution Services, Inc.

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   C.E.O.

 

 

I have authority to bind the Corporation

36

--------------------------------------------------------------------------------

 

 

 

 

International Freight Systems (of Oregon), Inc.

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   C.E.O.

 

 

I have authority to bind the Corporation

 

 

 

RADIANT OFF-SHORE HOLDINGS LLC

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   C.E.O.

 

 

I have authority to bind the Corporation

 

 

 

GREEN ACQUISITION COMPANY, INC.

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   C.E.O.

 

 

I have authority to bind the Corporation

 

 

 

on time express, inc.

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   C.E.O.

 

 

I have authority to bind the Corporation

 

 

 

radiant trade services, inc.

 

 

Per:

/s/ Bohn H. Crain

 

 

 

Name: Bohn H. Crain
Title:   A.S.O.

 

 

I have authority to bind the Corporation

 

LENDER

 

INTEGRATED PRIVATE DEBT FUND IV LP, by its sole general partner

INTEGRATED PRIVATE DEBT FUND GP INC.

 

 

Per:

/s/ P. S. Robson

 

 

 

Name: P.S. Robson
Title:   A.S.O.

 

 

I have authority to bind the Corporation

 

 

 

 

 

Per:

/s/ T. Shutt

 

 

 

Name: T. Shutt
Title:   A.S.O.

 

 

I have authority to bind the Corporation

 

37